 
Exhibit 10.1
 
 
EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 






JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT
 
by and between


CITIGROUP INC.


and


MORGAN STANLEY








Dated as of January 13, 2009
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


Page
 
ARTICLE 1
DEFINITIONS
1
Section 1.1
Defined Terms
1
     
ARTICLE 2
FORMATION OF VENTURE; CLOSING; RELATED
   
TRANSACTIONS
25
Section 2.1
Formation of Company
25
Section 2.2
Transactions Prior to the Closing
25
Section 2.3
Time and Place of the Closing
27
Section 2.4
Deliveries and Other Actions at the Closing
27
Section 2.5
Post-Closing Adjustments
29
     
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
31
Section 3.1
Representations and Warranties of Citigroup
31
Section 3.2
Representations and Warranties of Morgan Stanley
36
 
   
ARTICLE 4
CERTAIN INTERIM AND OTHER COVENANTS
41
Section 4.1
Conduct of Business Prior to Closing
41
Section 4.2
Access to Information
45
Section 4.3
Consents; Conditions; Further Assurances
46
Section 4.4
Sufficiency of Assets
49
Section 4.5
Tax Matters
50
Section 4.6
Real Estate Matters
55
Section 4.7
Transaction Documents
55
Section 4.8
Actions by Subsidiaries
56
Section 4.9
Negotiations with Others
56
Section 4.10
Termination of Agreements
56
     
ARTICLE 5
CONDITIONS TO CLOSING
57
Section 5.1
Conditions to Citigroup’s Obligations
57
Section 5.2
Conditions to Morgan Stanley’s Obligations
58
     
ARTICLE 6
INDEMNIFICATION
59
Section 6.1
Survival of Representations and Warranties
59
Section 6.2
Indemnification
60
Section 6.3
Limitations on Amounts
61
Section 6.4
Other Indemnification Provisions
61
Section 6.5
Procedures
63
Section 6.6
Procedures for Non-Party Claims other than Ordinary Course
   
Customer Claims
63
Section 6.7
Ordinary Course Customer Claims
65
Section 6.8
Mutual Assistance
66
     
ARTICLE 7
FURTHER AGREEMENTS
66



-i-

--------------------------------------------------------------------------------




Section 7.1
No Commitments
66
Section 7.2
Further Assurances
66
     
ARTICLE 8
TERM AND TERMINATION
67
Section 8.1
Termination Prior to Closing
67
Section 8.2
Termination After Closing
68
Section 8.3
Effect of Termination
68
     
ARTICLE 9
MISCELLANEOUS
68
Section 9.1
Expenses
68
Section 9.2
Publicity
68
Section 9.3
Amendment or Modification
69
Section 9.4
Waiver
69
Section 9.5
Entire Agreement
69
Section 9.6
Third-Party Beneficiaries
69
Section 9.7
Non-Assignability; Binding Effect
69
Section 9.8
Severability
69
Section 9.9
Injunctive Relief
70
Section 9.10
GOVERNING LAW
70
Section 9.11
Submission to Jurisdiction
70
Section 9.12
WAIVER OF JURY TRIAL
70
Section 9.13
Notices
71
Section 9.14
Counterparts
72
Section 9.15
Interpretation
72
Section 9.16
Schedules
72



-ii-

--------------------------------------------------------------------------------


 
SCHEDULES


Schedule
 
Description
     
Schedule 1.1(a)(1)
 
Citigroup Contributed Assets
     
Schedule 1.1(b)(1)
 
Citigroup Contributed Subsidiaries
     
Schedule 1.1(b)(2)
 
Morgan Stanley Contributed Subsidiaries
     
Schedule 1.1(c)(1)
 
Citigroup Excluded Assets
     
Schedule 1.1(c)(2)
 
Morgan Stanley Excluded Assets
     
Schedule 1.1(d)(1)
 
Citigroup Contributed Leased Real Property
     
Schedule 1.1(d)(2)
 
Morgan Stanley Contributed Leased Real Property
     
Schedule 1.1(e)(1)
 
Citigroup Contributed Real Property
     
Schedule 1.1(f)(1)
 
Financial Statements of the Citigroup Contributed Business
     
Schedule 1.1(f)(2)
 
Financial Statements of the Morgan Stanley Contributed Business
     
Schedule 3.1(e)
 
Citigroup Governmental Approvals and Third Party Approvals
     
Schedule 3.2(e)
 
Morgan Stanley Governmental Approvals and Third Party
Approvals
     
Schedule 3.1(f)
 
Financial Statements, Undisclosed Liabilities, No Material Adverse
Effect
     
Schedule 4.1(1)
 
Citigroup Conduct of Business Prior to Closing
     
Schedule 4.10(c)(1)
 
Citigroup Intercompany Agreements
     
Schedule 4.10(c)(2)
 
Morgan Stanley Intercompany Agreements
     
Schedule 5.1(d)
 
Governmental Approvals Required for Closing
     
Schedule 6
 
Employee Matters Covenants



-iii-

--------------------------------------------------------------------------------


 
EXHIBITS


Exhibit
 
Description
     
Exhibit A
 
Terms of Deposit Sweep Agreement
     
Exhibit B
 
Terms of Distribution Agreements
     
Exhibit C
 
Terms of Employee Matters Agreement
     
Exhibit D
 
Terms of General Transition Services Agreements
     
Exhibit E
 
Terms of Limited Liability Company Agreement
     
Exhibit F
 
Terms of Order Flow Agreements
     
Exhibit G
 
Terms of Research Agreements



-iv-

--------------------------------------------------------------------------------


 
JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT


THIS JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT (this “Agreement”) is
made as of January 13, 2009, by and between Citigroup Inc., a Delaware
corporation (“Citigroup”), and Morgan Stanley, a Delaware corporation (“Morgan
Stanley”) (hereinafter, each of which may be called a “Party” and may
collectively be called the “Parties”).


RECITALS


A. Citigroup, through Subsidiaries (defined terms used in these recitals have
the meanings given to them in Section 1.1) and otherwise, is engaged in the
Citigroup Contributed Business, and Morgan Stanley, through Subsidiaries and
otherwise, is engaged in the Morgan Stanley Contributed Business.


B. The Parties desire to contribute their respective Contributed Businesses to a
Delaware limited liability company to be formed pursuant to Section 2.1 (such
entity and any successor thereof, the “Company”).


C. The Parties desire to enter into this Agreement to set forth the terms and
conditions for the formation of the Company.


ARTICLE 1 DEFINITIONS


Section 1.1 Defined Terms. In this Agreement, except where the context otherwise
requires:


“Accounts Payable” means all accounts and notes payable to the extent related to
the Contributed Businesses, including those of the type reflected on the balance
sheet included in either the Financial Statements of the Citigroup Contributed
Business or the Financial Statements of the Morgan Stanley Contributed Business,
as applicable, as payable to customers, vendors or others.


“Accounts Receivable” means all accounts and notes receivable to the extent
related to the Contributed Businesses, including those of the type reflected on
the balance sheet included in either the Financial Statements of the Citigroup
Contributed Business or the Financial Statements of the Morgan Stanley
Contributed Business, as applicable, as due from customers, brokers, dealers,
clearing organizations or others.


“Advisers Act” means the Investment Advisers Act of 1940, as amended, and the
rules and regulations promulgated thereunder.


“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person, including but not limited to such Person’s Subsidiaries; and “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power



--------------------------------------------------------------------------------


 
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless otherwise specifically stated, the term “Affiliate” does not include: (x)
the Company Entities when used with respect to any Party, any Citigroup Entity
or any Morgan Stanley Entity, and (y) the Citigroup Entities or the Morgan
Stanley Entities when used with respect to any Company Entity. “Affiliated” and
“Affiliation” shall have correlative meanings.


“Agreement” has the meaning set forth in the preamble hereto.


“Applicable Taxes” means (i) entity-level Taxes imposed on the Company Entities
with respect to a Contributed Business and (ii) if a Contributed Asset is
transferred to the Company other than through a transfer of Citigroup
Contributed Equity Interests or Morgan Stanley Contributed Equity Interests, as
the case may be, non-income Taxes (other than Transfer Taxes) with respect to
such Contributed Asset.


“Benefit Plan” shall mean, as applicable, (i) a Citigroup Contributed Business
Benefit Plan or Citigroup Contributed Subsidiary Benefit Plan, and (ii) a Morgan
Stanley Contributed Business Benefit Plan or Morgan Stanley Contributed
Subsidiary Benefit Plan.


“Business Day” means a day ending at 11:59 p.m. (Eastern Time), other than a
Saturday, a Sunday or other day on which commercial banks in New York, New York
are authorized or obligated by Law or executive order to close.


“Certificate of Formation” means the Certificate of Formation of the Company to
be filed prior to Closing with the Secretary of State of the State of Delaware
in order to create the Company in form and substance reasonably acceptable to
each of Morgan Stanley and Citigroup.


“Change of Control” means, with respect to any Person, (i) any merger,
consolidation or business combination of such Person as a result of which both
(x) holders of the voting securities of such Person immediately prior to the
consummation of the transaction hold, directly or indirectly, immediately
following the consummation of the transaction, securities or other equity
interests in the ultimate parent of the surviving entity in such transaction
possessing less than a majority of the outstanding equity and voting power of
the ultimate parent of the surviving entity and (y) individuals who constituted
the board of directors of such Person immediately prior to the execution and
delivery of definitive documentation with respect to the transaction cease to
represent at least a majority of the board of directors of the ultimate parent
entity of the surviving entity of such transaction; (ii) any other transaction,
including the sale by such Person of new shares of capital stock or new equity
interests or a transfer of existing shares of capital stock or existing equity
interests of such Person, the result of which is that any Person or group of
related persons directly or indirectly acquires (a) beneficial ownership (as
defined under Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder) of securities or other equity interests representing a
majority of the outstanding voting power or (b) a majority of the assets of the
relevant entity or (iii)


-2-

--------------------------------------------------------------------------------


 
the bankruptcy, insolvency, dissolution, winding-up, general assignment for the
benefit of creditors or receivership of such Person or other similar proceeding
or event.


“Citigroup” has the meaning set forth in the preamble hereto.


“Citigroup Contributed Assets” means all assets (real, personal, mixed, tangible
or intangible) of Citigroup or any of its Subsidiaries, in each case that are
utilized, or held for use, primarily in the conduct of the Citigroup Contributed
Business, other than any such asset the use of which is expressly being provided
after the Closing pursuant to a Transaction Document, which shall include, in
any event, the following:


(i) all assets (real, personal, mixed, tangible or intangible) reflected on the
Final Closing Balance Sheet of the Citigroup Contributed Business;


(ii)  the Citigroup Contributed Equity Interests;


(iii)  Citigroup’s Contributed Real Property;


(iv) Citigroup’s Contributed Real Property Leases, including any security
deposits paid thereunder;


(v)  Citigroup’s Contributed IP Licenses and the Citigroup Contributed IP;


(vi) all furniture, fixtures, equipment (including but not limited to
telephones, telephone numbers, switches, servers, computers, printers, scanners,
and data processing equipment), machinery, automobiles, office supply
inventories, and other tangible personal property utilized primarily in the
Citigroup Contributed Business;


(vii) all contracts and agreements between Citigroup or one of its Subsidiaries,
on the one hand, and any customer of the Citigroup Contributed Business, on the
other, pursuant to which services of the Citigroup Contributed Business are to
be delivered to such customer, including any assets or rights (including any
funds or securities and any commodity positions) of customers that are held by
Citigroup and its Subsidiaries pursuant to any such contract or agreement,
including for distribution or payment or as collateral;


(viii) all margin and other customer debit balances of Citigroup and its
Subsidiaries related to the Citigroup Contributed Business to the extent
reflected on the Final Closing Balance Sheet of the Citigroup Contributed
Business;


(ix)  the Citigroup Contributed Contracts;


(x) copies of all of the books and records in any form or medium of Citigroup
and its Subsidiaries to the extent related to the Citigroup Contributed Business
(including personnel records, customer records, transaction histories,
correspondence files and other records relating to dealings with customers of
the Citigroup Contributed Business), other than (A) books and records (or copies
thereof) to the extent they relate to the Citigroup Excluded Businesses (it
being understood that books and records that relate both to the


-3-

--------------------------------------------------------------------------------


 
Citigroup Contributed Business and the Citigroup Excluded Businesses shall be
copied and a copy thereof shall be included within the Citigroup Contributed
Assets) and (B) any income Tax Returns of any Citigroup Entity or any group of
entities that includes a Citigroup Entity;


(xi) all rights, claims, credits, causes of action, rights of recovery and
rights of set-off of any kind to the extent relating to the Citigroup
Contributed Assets, including any unliquidated rights under manufacturers’ and
vendors’ warranties;


(xii) all Accounts Receivable to the extent reflected on the Final Closing
Balance Sheet of the Citigroup Contributed Business, including but not limited
to employee loans;


(xiii) all customer accounts of the Citigroup Contributed Business and the
customer relationships and goodwill relating thereto;


(xiv) all federal, state, municipal, foreign and other Permits held or used by
Citigroup and any of its Affiliates primarily in connection with the Citigroup
Contributed Business, to the extent transferable;


(xv) Citigroup Transferred Plans and the assets set aside in respect thereof
(whether in separate funding vehicles or denominated for the funding of benefits
thereof on the books and records of Citigroup or any of its Subsidiaries),
assets related to Citigroup Contributed Subsidiary Benefit Plans in addition to
those held by Citigroup Contributed Subsidiaries or pursuant to trusts,
insurance policies or other funding vehicles which are transferred to, or
assumed by, the Company or one of the Company Entities by virtue of the
contribution to the Company of the Citigroup Contributed Subsidiaries, and those
contracts and agreements of Citigroup or its Subsidiaries primarily relating to
any Citigroup Transferred Plan (but only if the Company has expressly agreed to
administer such Citigroup Transferred Plan pursuant to the terms of any
Transaction Document);


(xvi) all securities held for investment or resale in connection with the
Citigroup Contributed Business;


(xvii) all customer lists and prospective customer lists, customer information,
finding broker lists, databases, trading models, and policies and procedures, in
each case primarily utilized or prepared in connection with the Citigroup
Contributed Business;


(xviii) all credits, prepaid expenses, deferred charges, advance payments,
security deposits and prepaid items to the extent that the underlying assets
related thereto are Citigroup Contributed Assets;


(xix) all cash, bank accounts and deposits with clearing organizations,
depositories and similar organizations which primarily relate to the Citigroup
Contributed Business;


-4-

--------------------------------------------------------------------------------


 
(xx) manuals and marketing materials (in any form or medium), including, without
limitation, advertising matter, brochures, catalogues, price lists, mailing
lists, distribution lists, photographs, production data, and sales and
promotional materials which primarily relate to or were prepared primarily in
connection with the Citigroup Contributed Business;


(xxi) all rights, privileges and claims to the extent relating to any of the
other Citigroup Contributed Assets or the Citigroup Contributed Business;


(xxii)  Tax documentation obtained from customers (such as IRS Forms W-8, W-9 or
similar forms under federal, state, local or foreign Law) or such other forms,
certifications or information (including, electronic records) that a
contributing party, as payor, is permitted to rely on (collectively, “Citigroup
Tax Documentation”), such Citigroup Tax Documentation to be contributed or made
available to the Company in such a manner that, to the extent possible after the
use of commercially reasonable efforts, permits the Company to rely on such
Citigroup Tax Documentation under applicable Law; and


(xxiii)  those assets identified on Schedule 1.1(a)(1);


provided, however, that the Citigroup Contributed Assets shall in each case
exclude all Citigroup Excluded Assets.


“Citigroup Contributed Business” means the business reflected in the Financial
Statements of the Citigroup Contributed Business, which includes Citigroup’s
retail brokerage and futures business operated under the name “Smith Barney” in
the United States and Australia and operated under the name “Quilter” in the
United Kingdom, Ireland and the Channel Islands; provided, however, that the
Citigroup Contributed Business shall exclude all Citigroup Excluded Assets,
Citigroup Excluded Liabilities and the Citigroup Excluded Businesses.


“Citigroup Contributed Business Benefit Plans” means each Employee Benefit Plan,
other than a Citigroup Contributed Subsidiary Benefit Plan, that has been
sponsored by Citigroup or any of its Subsidiaries and that provides, has
provided or will provide benefits or compensation (assuming any vesting,
performance or other benefit requirements are met) (i) in respect of any
Citigroup Contributed Business Individual or (ii) in respect of which any
Company Entity has or may have any present or future liability.


“Citigroup Contributed Business Individuals” means the employees and independent
contractors of Citigroup and its Subsidiaries who (i) primarily provide services
in connection with the Citigroup Contributed Business or (ii) are individuals
that the Parties agree prior to the Closing should be treated as Citigroup
Contributed Business Individuals in light of such individuals’ duties and
responsibilities.


“Citigroup Contributed Contracts” means any contracts or agreements, other than
any Benefit Plan, to which Citigroup or any of its Subsidiaries is a party that
relate primarily to the conduct of the Citigroup Contributed Business.


-5-

--------------------------------------------------------------------------------


 
“Citigroup Contributed Equity Interests” means the limited liability company
interests, stock or other equity interests of the Citigroup Contributed
Subsidiaries.


“Citigroup Contributed IP” means all Intellectual Property that is (i) owned by
Citigroup or a Subsidiary of Citigroup (including the Citigroup Contributed
Subsidiaries) and (ii) primarily used or held for use with respect to the
Citigroup Contributed Business, including in any event the Trademark “Smith
Barney” and “Quilter”, but shall not include, in any event, the Trademark
“Citigroup”.


“Citigroup Contributed Liabilities” means the following: (i) all free credit and
other customer balances of Citigroup and its Subsidiaries related to the
Citigroup Contributed Business, including but not limited to amounts withheld on
customer transactions and payable to Governmental Authorities, to the extent
such free credit and other customer balances are reflected on the Final Closing
Balance Sheet of the Citigroup Contributed Business; (ii) all obligations of
Citigroup and its Subsidiaries under the Citigroup Contributed Contracts,
Citigroup’s Contributed Real Property Leases, Citigroup’s Contributed IP
Licenses and the other contracts and agreements constituting part of the
Citigroup Contributed Assets, in each case to the extent arising from the
operation of the Citigroup Contributed Business or the ownership of the
Citigroup Contributed Assets following the Closing; (iii) liabilities to the
extent relating to the Citigroup Contributed Business, to the extent they are
reflected on the Final Closing Balance Sheet of the Citigroup Contributed
Business; (iv) all liabilities of the Citigroup Contributed Subsidiaries arising
under the Transaction Documents; (v) those liabilities of Citigroup and/or its
Subsidiaries agreed to be assumed or retained by the Company Entities under the
Employee Matters Agreement or in respect of the Citigroup Contributed Subsidiary
Benefit Plans and all liabilities in respect of other contracts and agreements
of Citigroup or its Subsidiaries primarily relating to any Citigroup Transferred
Plan; (vi) all Accounts Payable of the Citigroup Contributed Business to the
extent they are reflected on the Final Closing Balance Sheet of the Citigroup
Contributed Business; and (vii) the obligation to repurchase securities sold
under repurchase agreements and not yet repurchased and attributable to the
Citigroup Contributed Business to the extent they are reflected on the Final
Closing Balance Sheet of the Citigroup Contributed Business.


“Citigroup Contributed Subsidiaries” means as of any date the Subsidiaries of
Citigroup listed on Schedule 1.1(b)(1) (to the extent in existence on the date
hereof); provided that the term “Citigroup Contributed Subsidiaries” shall in
the case of Citigroup Contributed Subsidiaries to be formed after the date of
this Agreement, refer to such entities from and after the date of their
formation.


“Citigroup Contributed Subsidiary Benefit Plan” means each Employee Benefit Plan
that is sponsored by a Citigroup Contributed Subsidiary for the benefit of any
current or former employee, officer, director or independent contractor of the
Subsidiary or any beneficiary or dependent thereof.


“Citigroup Disclosure Letter” has the meaning set forth in Section 3.1.
 
-6-

--------------------------------------------------------------------------------




“Citigroup Employment Agreements” means any Employment Agreement of a Citigroup
Contributed Business Individual.


“Citigroup Entities” means Citigroup and its Subsidiaries other than the
Citigroup Contributed Subsidiaries and other than the Company Entities.


“Citigroup Equity Awards” means the option, restricted stock and other equity
grants made to the Citigroup Transferees prior to the Service Transfer Date.


“Citigroup Excluded Assets” means (i) any asset listed on Schedule 1.1(c)(1),
(ii) any asset not utilized, or held for use, primarily in the conduct of the
Citigroup Contributed Business that is not otherwise contemplated to be
contributed to the Company pursuant to any Transaction Document, (iii) any asset
otherwise expressly contemplated by any provision of this Agreement or any
Transaction Document not to be contributed to the Company and that is not
reflected on the Final Closing Balance Sheet of the Citigroup Contributed
Business, and (iv) all membership and trading privileges held or used by
Citigroup and any of its Affiliates.


“Citigroup Excluded Businesses” means the businesses, activities and operations
of Citigroup and its Subsidiaries other than the Citigroup Contributed Business.


“Citigroup Excluded Employment Liabilities” means those liabilities, obligations
and duties intended to be treated as such under the terms of the Employee
Matters Agreement and Schedule 6.


“Citigroup Excluded Liabilities” means any liability, obligation or duty of
Citigroup or any of its Subsidiaries or Affiliates, whether or not related to
the Citigroup Contributed Business, that is not expressly contemplated by this
Agreement or any other Transaction Document to be a Citigroup Contributed
Liability, including but not limited to Excluded Claims, Citigroup Excluded
Employment Liabilities and Citigroup Excluded Taxes.


“Citigroup Excluded Taxes” means any liability, obligation or commitment,
whether or not accrued, assessed or currently due and payable: (i) for any Taxes
imposed on or payable by the Citigroup Entities or with respect to the Citigroup
Excluded Businesses, Citigroup Excluded Assets or Citigroup Excluded Liabilities
for any taxable period; (ii) for any Taxes imposed on or payable by the
Citigroup Contributed Subsidiaries or with respect to the Citigroup Contributed
Business, the Citigroup Contributed Assets or the Citigroup Contributed
Liabilities with respect to any Pre- Closing Tax Period; (iii) for any Taxes of
or imposed on any of the Citigroup Contributed Subsidiaries as a result of
Treasury Regulation Section 1.1502-6(a) (or any similar provision of state,
local or foreign Law) as a result of having been a member of any consolidated,
combined, unitary or affiliated group prior to the Closing; (iv) for any Taxes
resulting from any extraordinary transaction outside the ordinary course of
business undertaken by Citigroup or any of its Affiliates in anticipation of the
Closing, including (x) Taxes with respect to the Citigroup Reorganization (other
than Transfer Taxes required to be borne by Morgan Stanley pursuant to Section
4.5(h)) and (y) Taxes


-7-

--------------------------------------------------------------------------------




with respect to the transactions contemplated by Section 4.10(d); (v) for any
obligation or other liability of a Citigroup Contributed Subsidiary to indemnify
any other Person in respect of or relating to Taxes or to pay an amount pursuant
to a Tax sharing or Tax allocation agreement (other than any obligation or
liability arising under an agreement entered into by a Citigroup Contributed
Subsidiary after the Closing); and (vi) for any Transfer Taxes to the extent
required to be borne by Citigroup pursuant to Section 4.5(h).


“Citigroup Key Contributed Business Individual” has the meaning set forth in
Section 4.1(b)(v).


“Citigroup Reorganization” has the meaning set forth in Section 2.2(a).


“Citigroup Tangible Book Value” means, as of the Closing Date and based on the
respective amounts shown on the Final Closing Balance Sheet of the Citigroup
Contributed Business, the total assets minus goodwill and other intangibles
(excluding COLI) minus total liabilities of the Citigroup Contributed Business,
as determined in accordance with Section 2.5.


“Citigroup Transferees” means all Citigroup Contributed Business Individuals
who, as of the Service Transfer Date, become employed by (or become independent
contractors of, as the case may be) a Company Entity.


“Citigroup Transferors” means Citigroup and each Subsidiary of Citigroup that
owns (or, in the case of Citigroup Contributed Liabilities, is responsible for),
as of the date hereof or as of the Closing Date, (i) any equity interest in any
Citigroup Contributed Subsidiary, (ii) any Citigroup Contributed Assets or (iii)
any Citigroup Contributed Liabilities.


“Citigroup Transferred Plan” means a Citigroup Contributed Business Benefit Plan
(or the portion thereof) and the assets relating thereto, pursuant to Section
3.1 of Schedule 6, that are contributed to the Company, or expressly assumed by
a Company Entity. Notwithstanding any other provision of this Agreement to the
contrary, a Citigroup Employment Agreement shall only be a Citigroup Transferred
Plan if the Citigroup Contributed Business Individual covered by the Citigroup
Employment Agreement becomes a Citigroup Transferee.


“Claim” means any and all actions, suits, litigation, complaints, demands,
claims or counterclaims or legal, administrative or arbitral proceedings,
information requests or investigations or Orders.


“Closing” has the meaning and consists of the transactions set forth in Section
2.3.


“Closing Date” has the meaning set forth in Section 2.3.


“Code” means the Internal Revenue Code of 1986, as amended.


“Company” has the meaning set forth in the recitals hereto.


-8-

--------------------------------------------------------------------------------


 
“Company Entities” means the Company and, from time to time, its Subsidiaries,
giving effect to the Closing.


“Compliance Requirements” has the meaning set forth in Section 4.5(k).


“Compliance Ruling” has the meaning set forth in Section 4.5(k).


“Confidentiality Agreement” means the letter agreement, dated as of December 3,
2008, by and between Citigroup and Morgan Stanley, as it may be amended from
time to time.


“Consent” means any consent (including any “negative consent”), approval,
authorization, waiver, grant, franchise, concession, agreement, license,
exemption or other Permit or Order of, registration, declaration or filing with,
or report or notice to, any Person.


“Contributed Assets” means the Citigroup Contributed Assets or the Morgan
Stanley Contributed Assets, or both, as the context requires.


“Contributed Business Individuals” means, collectively, the Citigroup
Contributed Business Individuals and the Morgan Stanley Contributed Business
Individuals.


“Contributed Businesses” means the Citigroup Contributed Business and the Morgan
Stanley Contributed Business, or either of them, as the context requires.


“Contributed IP Licenses” means, with respect to a Party, any license, consent,
royalty or other agreement concerning any Intellectual Property licensed to such
Party or a Subsidiary of such Party and used or held for use primarily with
respect to such Party’s Contributed Business.


“Contributed Leased Real Property” means, with respect to Citigroup, the real
property occupied or used by Citigroup or one of its Subsidiaries or other
Affiliates pursuant to a Contributed Real Property Lease located at the
addresses set forth on Schedule 1.1(d)(1) and, with respect to Morgan Stanley,
the real property occupied or used by Morgan Stanley or one of its Subsidiaries
or other Affiliates pursuant to a Contributed Real Property Lease located at the
addresses set forth on Schedule 1.1(d)(2), in each case to the extent set forth
on the applicable Schedule.


“Contributed Liabilities” means the Citigroup Contributed Liabilities or the
Morgan Stanley Contributed Liabilities, or both, as the context requires.


“Contributed Real Property” means, with respect to Citigroup, the real property
owned in fee by Citigroup or one of its Subsidiaries or other Affiliates
described on Schedule 1.1(e)(1).


“Contributed Real Property Lease” means any lease or sublease (or allocable
portion thereof) by or under which Citigroup or one of its Subsidiaries or other
Affiliates


-9-

--------------------------------------------------------------------------------


 
or Morgan Stanley or one of its Subsidiaries or other Affiliates holds a
leasehold interest or uses or occupies or has the right to use or occupy any
Contributed Leased Real Property or any portion thereof or interest therein.


“Contributed Subsidiary” means a Citigroup Contributed Subsidiary or a Morgan
Stanley Contributed Subsidiary, as the context requires.


“Controlling Party” has the meaning set forth in Section 6.6(b)(i).


“Controlling Tax Party” has the meaning set forth in Section 4.5(b)(iv).


“CPA Firm” has the meaning set forth in Section 2.5(b).


“Deductible” has the meaning set forth in Section 6.3(a)(ii).


“Delivering Party” has the meaning set forth in Section 4.2(a).


“De Minimis Loss” has the meaning set forth in Section 6.3(a)(i).


“Deposit Sweep Agreement” means the agreement among the Parties and the Company,
containing the terms set forth in Exhibit A hereto, to be entered into pursuant
to Section 2.4.


“Designated Representatives” has the meaning set forth in Section 4.2(a).


“Distribution Agreements” means agreements among each of the Parties and the
Company, containing the terms set forth in Exhibit B hereto, to be entered into
pursuant to Section 2.4.


“Employee Benefit Plan” means any employee benefit plan, program, policy or
other arrangement providing benefits, whether or not written, including without
limitation any employee welfare benefit plan within the meaning of Section 3(1)
of ERISA, any employee pension benefit plan within the meaning of Section 3(2)
of ERISA (whether or not such plan is subject to ERISA) and any Employment
Agreement, bonus, incentive or deferred compensation, employee loan, severance,
termination, retention, change of control, stock option, stock appreciation,
stock purchase, phantom stock or other equity- based, performance or other
employee or retiree benefit or compensation plan, program, arrangement,
agreement or policy.


“Employee Matters Agreement” means the agreement to be entered into among the
Parties and the Company, containing the terms set forth in Exhibit C hereto, to
be entered into pursuant to Section 2.4.


“Employment Agreement” means a contract, offer letter or agreement of an
individual with or addressed to any individual who is rendering or has rendered
services thereto as an employee or consultant (other than on an at-will basis)
pursuant to which the Person or any of its Affiliates has any actual or
contingent liability or obligation to


-10-

--------------------------------------------------------------------------------


 
provide compensation and/or benefits in consideration for past, present or
future services, or in respect of the termination of any such services.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“Excess Flow-Through Income” shall mean the excess, if any, of (i) the amount of
income required to be included by a member with respect to a Contributed
Subsidiary that is treated, for federal income tax purposes, as a partnership or
as a “controlled foreign corporation” (within the meaning of Section 957(a) of
the Code) with respect to a taxable year of such Contributed Subsidiary that
includes (but does not end on) the Closing Date, over (ii) the amount of income
that would have been required to be included by such member with respect to such
Contributed Subsidiary if the taxable year of such Contributed Subsidiary had
ended on the Closing Date and the taxable income of such Contributed Subsidiary
through the end of the Closing Date had been determined based on a “closing of
the books.”


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Excluded Businesses” means the Citigroup Excluded Businesses or the Morgan
Stanley Excluded Businesses, or both, as the context requires.


“Excluded Claims” means, with respect to either Party, Losses arising in
connection with or relating to a Claim asserted against the other Party, the
Company, any of their respective Subsidiaries or Affiliates, any Contributed
Subsidiary or with respect to any Contributed Assets or the Contributed Business
of that Party, in any case which arise from or in connection with an action,
omission to act, condition or event (or series of related actions, omissions,
conditions or events) that first occurred at or prior to the Closing, including
but not limited to litigation referred to in Section 6.6(g), unless such action,
omission, condition or event (or series of related actions, omissions,
conditions or events) continues for more than one year after the Closing (in
which case such Claim and any Losses arising therefrom shall be an Excluded
Claim only to the extent relating to any pre-Closing period).


“Excluded Liabilities” means, in the case of Citigroup, the Citigroup Excluded
Liabilities, and, in the case of Morgan Stanley, the Morgan Stanley Excluded
Liabilities, or both of them, as the context requires.


“Final Closing Balance Sheet” has the meaning set forth in Section 2.5(b).


“Financial Statements of the Citigroup Contributed Business” means the
consolidated unaudited balance sheet of the Citigroup Contributed Business as of
November 30, 2008 and the consolidated unaudited statements of income of the
Citigroup Contributed Business for the twelve-month period ending on December
31, 2008, which are attached to this Agreement as Schedule 1.1(f)(1).


-11-

--------------------------------------------------------------------------------


 
“Financial Statements of the Morgan Stanley Contributed Business” means the
consolidated unaudited balance sheet of the Morgan Stanley Contributed Business
as of November 30, 2008 and the consolidated unaudited statements of income of
the Morgan Stanley Contributed Business for the twelve-month period ending on
December 31, 2008, which are attached to this Agreement as Schedule 1.1(f)(2).


“FINRA” means the Financial Industry Regulatory Authority.


“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.


“General Transition Services Agreement” means the agreements among each of the
Parties and the Company, containing the terms set forth on Exhibit D hereto, to
be entered into pursuant to Section 2.4.


“Governmental Approval” means any Consent of, with or to any Governmental
Authority, and includes any applicable waiting periods associated with any
Governmental Approvals.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including, without limitation, any government
authority, agency, department, board, body, commission or instrumentality of the
United States or foreign nation, or any state or other political subdivision
thereof, and any court, tribunal or arbitrator, and any self-regulatory
organization (including FINRA or any national securities exchange).


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.


“Indemnitees” has the meaning set forth in Section 6.2.


“Indemnitor” has the meaning set forth in Section 6.2.


“Infringe” means, with respect to Intellectual Property, to infringe, impair,
dilute or otherwise violate. “Infringement” shall have a correlative meaning.


“Initial Citigroup Member” means any directly or indirectly Wholly-Owned
Subsidiary of Citigroup to become a member of the Company at the Closing.


“Initial Members” means, in the case of Citigroup, each Initial Citigroup
Member, and, in the case of Morgan Stanley, each Initial Morgan Stanley Member,
or both the Initial Citigroup Members and the Initial Morgan Stanley Members, as
the context requires.


-12-

--------------------------------------------------------------------------------




“Initial Morgan Stanley Member” means any directly or indirectly Wholly- Owned
Subsidiary of Morgan Stanley to become a member of the Company at the Closing.


“Intellectual Property” means all intellectual property rights under any Law,
including, without limitation: (a) (i) inventions, discoveries, processes,
designs, techniques, and related improvements, whether or not patented or
patentable; (ii) trademarks, trade dress, service marks, service names, trade
names, brand names, logos, Internet domain names, business symbols, or other
source indicators, and all goodwill associated therewith and all common law
rights relating thereto (collectively, “Trademarks”); (iii) copyrights and works
of authorship in any media; (iv) know-how, trade secrets, customer lists and
confidential or proprietary information and data; and (v) rights of publicity
and privacy, “name and likeness” rights and other similar rights; (b) all
applications, registrations, patents, certifications, and recordings related
thereto; (c) all rights to obtain renewals, extensions, continuations,
continuations-in-part, reissues, divisions or similar legal protections related
thereto; and (d) all rights to bring an action at law or in equity for the
Infringement of the foregoing before the Closing Date, including the right to
receive all proceeds and damages therefrom.


“Interests” or “Membership Interests” means the limited liability company
interests of the Company as contemplated by the LLC Agreement, and such other
equity interests of the Company or any successor to the Company into which such
interests may be converted.


“IRS” means the Internal Revenue Service of the United States Department of
Treasury.


“Law” means any law (including but not limited to common law), constitution,
treaty, statute, code, rule, regulation, ordinance or other pronouncement of a
Governmental Authority having a similar effect and any Order.


“LIBOR” means the rate per annum appearing on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars having a maturity of one month at 11:00 a.m. (London time) two Business
Days prior to the date of payment.


“Lien” means any lien, security interest, pledge, charge, encumbrance, claim or
similar right.


“LLC Agreement” means the Limited Liability Company Agreement among the Parties,
each Initial Citigroup Member and each Initial Morgan Stanley Member, to be
entered into pursuant to Section 2.4 hereof, containing the terms set forth in
Exhibit E hereto.


“Loss” and “Losses” have the meanings set forth in Section 6.2.


“Material Adverse Effect” means (x) with respect to a Person, a material and
adverse effect on the business, operations, financial condition or results of
operations of


-13-

--------------------------------------------------------------------------------


 
such Person and its Subsidiaries, taken as a whole, or (y) with respect to a
Contributed Business, a material adverse effect on such Contributed Business or
the business, operations, financial condition or results of operations of such
Contributed Business, taken as a whole; provided, however, that, in the case of
clause (x) or (y), to the extent such change, event, development, condition,
occurrence or effect results from any of the following, it shall not in and of
itself constitute or be taken into account in determining whether there has been
a Material Adverse Effect: (i) changes in the general economy or securities
markets of the United States or elsewhere, including but not limited to market
price and trading volume fluctuations and changes in interest rates and exchange
rates, (ii) changes in the financial services business generally or the portions
thereof in which the Contributed Businesses operate generally, (iii) any effects
or conditions caused by the announcement or performance of this Agreement, the
transactions contemplated by this Agreement or any other Transaction Document
and the identity of the Parties or their Affiliates, including, without
limitation, the impact thereof on relationships with employees (including
financial advisors) and customers of the Contributed Business, (iv) any changes
or developments in any political conditions in the United States or elsewhere,
including any outbreak of major hostilities in which the United States is
involved, any act of terrorism within the United States or elsewhere or any
declaration of war, (v) any changes that result from natural disasters, except
to the extent directly impacting the assets or properties of the applicable
Person or the applicable Contributed Business, (vi) any changes in (A) any Law
(including any interpretation or enforcement thereof by any Governmental
Authority) or (B) GAAP or regulatory accounting or capital requirements
applicable to U.S. banking, brokerage or financial services organizations
generally, (vii) any failure of the financial or operating performance of either
Party’s Contributed Business to meet any internal projections or budgets or any
estimates of revenues or earnings for any period of time prior to, on or after
the date of this Agreement, provided that the underlying cause of any failure by
such Contributed Business to meet any internal projections or budgets or any
estimates of revenues or earnings and its impact on the financial condition,
businesses or results of operations of such Contributed Business may be
considered in determining whether there has been a Material Adverse Effect (to
the extent not otherwise excluded hereunder), and (viii) any effects or
conditions caused by or resulting from any action taken or omitted to be taken
that (A) is required to be taken or omitted by either Party or its Subsidiaries
under this Agreement or (B) is by or at the written request or with the written
consent of the other Party (provided, however, that such matters in the case of
clauses (i), (ii) and (iv) shall be taken into account in determining whether
there has been a Material Adverse Effect to the extent of any disproportionate
impact on the applicable Person or applicable Contributed Business, as the case
may be, taken as a whole, relative to the other participants operating in the
same industries and geographic markets as such Person or Contributed Business,
as the case may be). For the avoidance of doubt, no change or development in the
business, operations, financial condition, results of operations, or credit,
financial strength or other ratings, of a Party or any of its Affiliates (other
than the Contributed Business of such Party) (any such event, a “Parent Event”)
shall be deemed to constitute a Material Adverse Effect on such Party's
Contributed Business, nor shall any such Parent Event be taken into account in
determining whether a Material Adverse Effect on such Party's Contributed
Business has occurred or is reasonably like to occur, except to the extent that


-14-

--------------------------------------------------------------------------------




such Parent Event (or the underlying cause of such Parent Event) directly and
adversely affects the business, operations, financial condition or results of
operations of such Party's Contributed Business, taken as a whole, subject to
the limitations set forth above in this definition.


“Material Contracts” means, with respect to a Party, each of the following to
which such Party or any of its Subsidiaries is a party and that relate primarily
to its Contributed Business, or by which its Contributed Assets or Contributed
Subsidiaries are bound:


(i) agreements with a Third Party (other than distribution, sub-advisory, IT
consulting and other similar arrangements entered into in the ordinary course)
for the purchase of services, materials, supplies, merchandise or equipment (A)
in an aggregate amount for the unexpired term thereof equal to or greater than
$10 million or (B) providing for the payment (or potential liability for
payment) of a penalty (including but not limited to any early termination fee,
prepayment penalty or similar charge), fee or any other amount during or after
the unexpired term thereof equal to or greater than $5 million;


(ii) broker’s or finder’s agreements as to which the total fees payable
thereunder could reasonably be expected to exceed $1,000,000;


(iii) agreements under which administrative and other services are provided to
or on behalf of a Third Party (other than advisory agreements entered into in
the ordinary course) and which provide for an aggregate payment for the
unexpired term thereof in excess of $10 million;


(iv) reimbursement agreements, non-financial repurchase agreements and equipment
leases with a Third Party providing for aggregate payments in excess of
$10,000,000;


(v) Contributed Real Property Leases having an unexpired lease term of more than
five years and an annual rent in excess of $10,000,000;


(vi) agreements prohibiting or materially restricting the ability of a Party or
any of its Subsidiaries or key employees to conduct its Contributed Business,
operate its Contributed Business in any geographical area or compete with any
Person in its Contributed Business or containing exclusivity, preferred
provider, most favored nation, take-or-pay or similar restrictions;


(vii) agreements which require the referral of any business or require such
Party’s Contributed Subsidiaries or such Party’s Contributed Business to make
available investment or other business opportunities or products or services on
a priority, equal or exclusive basis;


(viii) agreements, any of the benefits of which will be reduced, increased,
accelerated, delayed or otherwise modified by virtue of the consummation of the


-15-

--------------------------------------------------------------------------------




transactions contemplated hereby in any respect material to the Company Entities
as a whole; and


(ix) agreements which (or the violation of which) would reasonably be expected
to have a Material Adverse Effect on the Company.


“Morgan Stanley” has the meaning set forth in the preamble hereto.


“Morgan Stanley Contributed Assets” means all assets (real, personal, mixed,
tangible or intangible) of Morgan Stanley or any of its Subsidiaries, in each
case that are utilized, or held for use, primarily in the conduct of the Morgan
Stanley Contributed Business, other than any such asset the use of which is
expressly being provided after the Closing pursuant to a Transaction Document,
which shall include, in any event, the following:


(i) all assets (real, personal, mixed, tangible or intangible) reflected on the
Final Closing Balance Sheet of the Morgan Stanley Contributed Business;


(ii) the Morgan Stanley Contributed Equity Interests;


(iii) Morgan Stanley’s Contributed Real Property;


(iv) Morgan Stanley’s Contributed Real Property Leases, including any security
deposits paid thereunder;


(v) Morgan Stanley’s Contributed IP Licenses and the Morgan Stanley Contributed
IP;


(vi) all furniture, fixtures, equipment (including but not limited to
telephones, telephone numbers, switches, servers, computers, printers, scanners,
and data processing equipment), machinery, automobiles, office supply
inventories, and other tangible personal property utilized primarily in the
Morgan Stanley Contributed Business;


(vii) all contracts and agreements between Morgan Stanley or one of its
Subsidiaries, on the one hand, and any customer of the Morgan Stanley
Contributed Business, on the other, pursuant to which services of the Morgan
Stanley Contributed Business are to be delivered to such customer, including any
assets or rights (including any funds or securities and any commodity positions)
of customers that are held by Morgan Stanley and its Subsidiaries pursuant to
any such contract or agreement, including for distribution or payment or as
collateral;


(viii) all margin and other customer debit balances of Morgan Stanley and its
Subsidiaries related to the Morgan Stanley Contributed Business to the extent
reflected on the Final Closing Balance Sheet of the Morgan Stanley Contributed
Business;


(ix) the Morgan Stanley Contributed Contracts;


-16-

--------------------------------------------------------------------------------


 
(x) copies of all of the books and records in any form or medium of Morgan
Stanley and its Subsidiaries to the extent related to the Morgan Stanley
Contributed Business (including personnel records, customer records, transaction
histories, correspondence files and other records relating to dealings with
customers of the Morgan Stanley Contributed Business), other than (A) books and
records (or copies thereof) to the extent they relate to the Morgan Stanley
Excluded Businesses (it being understood that books and records that relate both
to the Morgan Stanley Contributed Business and the Morgan Stanley Excluded
Businesses shall be copied and a copy thereof shall be included within the
Morgan Stanley Contributed Assets) and (B) any income Tax Returns of any Morgan
Stanley Entity or any group of entities that includes a Morgan Stanley Entity;


(xi) all rights, claims, credits, causes of action, rights of recovery and
rights of set-off of any kind to the extent relating to the Morgan Stanley
Contributed Assets, including any unliquidated rights under manufacturers’ and
vendors’ warranties;


(xii) all Accounts Receivable to the extent reflected on the Final Closing
Balance Sheet of the Morgan Stanley Contributed Business, including but not
limited to employee loans;


(xiii) all customer accounts of the Morgan Stanley Contributed Business and the
customer relationships and goodwill relating thereto;


(xiv) all federal, state, municipal, foreign and other Permits held or used by
Morgan Stanley and any of its Affiliates primarily in connection with the Morgan
Stanley Contributed Business, to the extent transferable;


(xv) Morgan Stanley Transferred Plans and the assets set aside in respect
thereof (whether in separate funding vehicles or denominated for the funding of
benefits thereof on the books and records of Morgan Stanley or any of its
Subsidiaries), assets related to Morgan Stanley Contributed Subsidiary Benefit
Plans in addition to those held by Morgan Stanley Contributed Subsidiaries or
pursuant to trusts, insurance policies or other funding vehicles which are
transferred to, or assumed by, the Company or one of the Company Entities by
virtue of the contribution to the Company of the Morgan Stanley Contributed
Subsidiaries, and those contracts and agreements of Morgan Stanley or its
Subsidiaries primarily relating to any Morgan Stanley Transferred Plan (but only
if the Company has expressly agreed to administer such Morgan Stanley
Transferred Plan pursuant to the terms of any Transaction Document);


(xvi) all securities held for investment or resale in connection with the Morgan
Stanley Contributed Business;


(xvii) all customer lists and prospective customer lists, customer information,
finding broker lists, databases, trading models, and policies and procedures, in
each case primarily utilized or prepared in connection with the Morgan Stanley
Contributed Business;


-17-

--------------------------------------------------------------------------------




(xviii) all credits, prepaid expenses, deferred charges, advance payments,
security deposits and prepaid items to the extent that the underlying assets
related thereto are Morgan Stanley Contributed Assets;


(xix) all cash, bank accounts and deposits with clearing organizations,
depositories and similar organizations which primarily relate to the Morgan
Stanley Contributed Business;


(xx) manuals and marketing materials (in any form or medium), including, without
limitation, advertising matter, brochures, catalogues, price lists, mailing
lists, distribution lists, photographs, production data, and sales and
promotional materials which primarily relate to or were prepared primarily in
connection with the Morgan Stanley Contributed Business;


(xxi) all rights, privileges and claims to the extent relating to any of the
other Morgan Stanley Contributed Assets or the Morgan Stanley Contributed
Business; and


(xxii) Tax documentation obtained from customers (such as IRS Forms W-8, W-9 or
similar forms under federal, state, local or foreign Law) or such other forms,
certifications or information (including, electronic records) that a
contributing party, as payor, is permitted to rely on (collectively, “Morgan
Stanley Tax Documentation”), such Morgan Stanley Tax Documentation to be
contributed or made available to the Company in such a manner that, to the
extent possible after the use of commercially reasonable efforts, permits the
Company to rely on such Morgan Stanley Tax Documentation under applicable Law;


provided, however, that the Morgan Stanley Contributed Assets shall in each
case exclude all Morgan Stanley Excluded Assets.


“Morgan Stanley Contributed Business” means the business reflected in the
Financial Statements of the Morgan Stanley Contributed Business, which includes
Morgan Stanley’s global wealth management and private wealth management
businesses; provided, however, that the Morgan Stanley Contributed Business
shall exclude all Morgan Stanley Excluded Assets, Morgan Stanley Excluded
Liabilities and the Morgan Stanley Excluded Businesses.


“Morgan Stanley Contributed Business Benefit Plans” means each Employee Benefit
Plan, other than a Morgan Stanley Contributed Subsidiary Benefit Plan, that has
been sponsored by Morgan Stanley or any of its Subsidiaries and that provides,
has provided or will provide benefits or compensation (assuming any vesting,
performance or other benefit requirements are met) (i) in respect of any Morgan
Stanley Contributed Business Individual or (ii) in respect of which any Company
Entity has or may have any present or future liability.


“Morgan Stanley Contributed Business Individuals” means the employees and
independent contractors of Morgan Stanley and its Subsidiaries who (i) primarily
provide services in connection with the Morgan Stanley Contributed Business or
(ii) are


-18-

--------------------------------------------------------------------------------




individuals that the Parties agree prior to the Closing should be treated as
Morgan Stanley Contributed Business Individuals in light of such individuals’
duties and responsibilities.


“Morgan Stanley Contributed Contracts” means any contracts or agreements, other
than any Benefit Plan, to which Morgan Stanley or any of its Subsidiaries is a
party that relate primarily to the conduct of the Morgan Stanley Contributed
Business.


“Morgan Stanley Contributed Equity Interests” means the limited liability
company interests, stock or other equity interests of the Morgan Stanley
Contributed Subsidiaries.


“Morgan Stanley Contributed IP” means all Intellectual Property that is (i)
owned by Morgan Stanley or a Subsidiary of Morgan Stanley (including the Morgan
Stanley Contributed Subsidiaries) and (ii) primarily used or held for use with
respect to the Morgan Stanley Contributed Business including in any event the
Trademark “Dean Witter”, but shall not include, in any event, the Trademark
“Morgan Stanley”.


“Morgan Stanley Contributed Liabilities” means the following: (i) all free
credit and other customer balances of Morgan Stanley and its Subsidiaries
related to the Morgan Stanley Contributed Business, including but not limited to
amounts withheld on customer transactions and payable to Governmental
Authorities, to the extent such free credit and other customer balances are
reflected on the Final Closing Balance Sheet of the Morgan Stanley Contributed
Business; (ii) all obligations of Morgan Stanley and its Subsidiaries under the
Morgan Stanley Contributed Contracts, Morgan Stanley’s Contributed Real Property
Leases, Morgan Stanley’s Contributed IP Licenses and the other contracts and
agreements constituting part of the Morgan Stanley Contributed Assets, in each
case to the extent arising from the operation of the Morgan Stanley Contributed
Business or the ownership of the Morgan Stanley Contributed Assets following the
Closing; (iii) liabilities to the extent relating to the Morgan Stanley
Contributed Business, to the extent they are reflected on the Final Closing
Balance Sheet of the Morgan Stanley Contributed Business; (iv) all liabilities
of the Morgan Stanley Contributed Subsidiaries arising under the Transaction
Documents; (v) those liabilities of Morgan Stanley and/or its Subsidiaries
agreed to be assumed or retained by the Company Entities under the Employee
Matters Agreement or in respect of the Morgan Stanley Contributed Subsidiary
Benefit Plans and all liabilities in respect of other contracts and agreements
of Morgan Stanley or its Subsidiaries primarily relating to any Morgan Stanley
Transferred Plan; (vi) all Accounts Payable of the Morgan Stanley Contributed
Business to the extent they are reflected on the Final Closing Balance Sheet of
the Morgan Stanley Contributed Business; and (vii) the obligation to repurchase
securities sold under repurchase agreements and not yet repurchased and
attributable to the Morgan Stanley Contributed Business to the extent they are
reflected on the Final Closing Balance Sheet of the Morgan Stanley Contributed
Business.


“Morgan Stanley Contributed Subsidiaries” means as of any date the Subsidiaries
of Morgan Stanley listed on Schedule 1.1(b)(2) (to the extent in existence on
the date hereof); provided that the term “Morgan Stanley Contributed
Subsidiaries” shall in the


-19-

--------------------------------------------------------------------------------


 
case of Morgan Stanley Contributed Subsidiaries to be formed after the date of
this Agreement, refer to such entities from and after the date of their
formation.


“Morgan Stanley Contributed Subsidiary Benefit Plan” means each Employee Benefit
Plan that is sponsored by a Morgan Stanley Contributed Subsidiary for the
benefit of any current or former employee, officer, director or independent
contractor of the Subsidiary or any beneficiary or dependent thereof.


“Morgan Stanley Disclosure Letter” has the meaning set forth in Section 3.2.


“Morgan Stanley Employment Agreements” means any Employment Agreement of a
Morgan Stanley Contributed Business Individual.


“Morgan Stanley Entities” means Morgan Stanley and its Subsidiaries other than
the Morgan Stanley Contributed Subsidiaries and other than the Company Entities.


“Morgan Stanley Equity Awards” means the option, restricted stock and other
equity grants made to the Morgan Stanley Transferees prior to the Service
Transfer Date.


“Morgan Stanley Excluded Assets” means (i) any asset listed on Schedule
1.1(c)(2), (ii) any asset not utilized, or held for use, primarily in the
conduct of the Morgan Stanley Contributed Business that is not otherwise
contemplated to be contributed to the Company pursuant to any Transaction
Document, (iii) any asset otherwise expressly contemplated by any provision of
this Agreement or any Transaction Document not to be contributed to the Company
and that is not reflected on the Final Closing Balance Sheet of the Morgan
Stanley Contributed Business and (iv) all membership and trading privileges held
or used by Morgan Stanley and any of its Affiliates.


“Morgan Stanley Excluded Businesses” means the businesses, activities and
operations of Morgan Stanley and its Subsidiaries other than the Morgan Stanley
Contributed Business.


“Morgan Stanley Excluded Employment Liabilities” means those liabilities,
obligations and duties intended to be treated as such under the terms of the
Employee Matters Agreement and Schedule 6.


“Morgan Stanley Excluded Liabilities” means any liability, obligation or duty of
Morgan Stanley or any of its Subsidiaries or Affiliates, whether or not related
to the Morgan Stanley Contributed Business, that is not expressly contemplated
by this Agreement or any other Transaction Document to be a Morgan Stanley
Contributed Liability, including but not limited to Excluded Claims, Morgan
Stanley Excluded Employment Liabilities and Morgan Stanley Excluded Taxes.


“Morgan Stanley Excluded Taxes” means any liability, obligation or commitment,
whether or not accrued, assessed or currently due and payable: (i) for any Taxes
imposed on or payable by the Morgan Stanley Entities or with respect to the
Morgan Stanley Excluded Businesses, Morgan Stanley Excluded Assets or Morgan


-20-

--------------------------------------------------------------------------------


 
Stanley Excluded Liabilities for any taxable period; (ii) for any Taxes imposed
on or payable by the Morgan Stanley Contributed Subsidiaries or with respect to
the Morgan Stanley Contributed Business, the Morgan Stanley Contributed Assets
or the Morgan Stanley Contributed Liabilities with respect to any Pre-Closing
Tax Period; (iii) for any Taxes of or imposed on any of the Morgan Stanley
Contributed Subsidiaries as a result of Treasury Regulation Section 1.1502-6(a)
(or any similar provision of state, local or foreign Law) as a result of having
been a member of any consolidated, combined, unitary or affiliated group prior
to the Closing; (iv) for any Taxes resulting from any extraordinary transaction
outside the ordinary course of business undertaken by Morgan Stanley or any of
its Affiliates in anticipation of the Closing, including (x) Taxes with respect
to the Morgan Stanley Reorganization (other than Transfer Taxes required to be
borne by Citigroup pursuant to Section 4.5(h)) and (y) Taxes with respect to the
transactions contemplated by Section 4.10(d); (v) for any obligation or other
liability of a Morgan Stanley Contributed Subsidiary to indemnify any other
Person in respect of or relating to Taxes or to pay an amount pursuant to a Tax
sharing or Tax allocation agreement (other than any obligation or liability
arising under an agreement entered into by a Morgan Stanley Contributed
Subsidiary after the Closing); and (vi) for any Transfer Taxes to the extent
required to be borne by Morgan Stanley pursuant to Section 4.5(h).


“Morgan Stanley Key Contributed Business Individual” has the meaning set forth
in Section 4.1(b)(v).


“Morgan Stanley Reorganization” has the meaning set forth in Section 2.2(b).


“Morgan Stanley Tangible Book Value” means, as of the Closing Date and based on
the respective amounts shown on the Final Closing Balance Sheet of the Morgan
Stanley Contributed Business, the total assets minus goodwill and other
intangibles minus total liabilities of the Morgan Stanley Contributed Business,
as determined in accordance with Section 2.5.


“Morgan Stanley Transferees” means all Morgan Stanley Contributed Business
Individuals who, as of the Service Transfer Date, become employed by (or become
independent contractors of, as the case may be) a Company Entity.


“Morgan Stanley Transferors” means Morgan Stanley and each Subsidiary of Morgan
Stanley that owns (or, in the case of Morgan Stanley Contributed Liabilities, is
responsible for), as of the date hereof or as of the Closing Date, (i) any
equity interest in any Morgan Stanley Contributed Subsidiary, (ii) any Morgan
Stanley Contributed Assets or (iii) any Morgan Stanley Contributed Liabilities.


“Morgan Stanley Transferred Plan” means a Morgan Stanley Contributed Business
Benefit Plan (or the portion thereof) and the assets relating thereto, pursuant
to Section 3.1 of Schedule 6, that are contributed to the Company, or expressly
assumed by a Company Entity. Notwithstanding any other provision of this
Agreement to the contrary, a Morgan Stanley Employment Agreement shall only be a
Morgan Stanley Transferred Plan if the Morgan Stanley Contributed Business
Individual covered by the Morgan Stanley Employment Agreement becomes a Morgan
Stanley Transferee.


-21-

--------------------------------------------------------------------------------




“Non-Controlling Tax Party” has the meaning set forth in Section 4.5(b)(iv).


“Non-Party Claim” and “Non-Party Claims” have the meanings set forth in Section
6.6.


“NYSE” means the New York Stock Exchange.


“Objection” has the meaning set forth in Section 2.5(b).


“Order” means any order, writ, judgment, stipulation, decree, injunction, award
or decision of, or Consent agreement or similar arrangement with, any
Governmental Authority.


“Order Flow Agreements” means the agreements among each of the Parties and the
Company, containing the terms set forth in Exhibit F hereto, to be entered into
pursuant to Section 2.4.


“Ordinary Course Customer Claim” has the meaning set forth in Section 6.7.


“Party” and “Parties” have the respective meanings set forth in the preamble
hereto.


“Permits” means all (x) licenses, permits, orders, consents, approvals,
registrations, authorizations, qualifications and filings issued by, and other
Governmental Approvals of, any Governmental Authority and (y) memberships in
securities exchanges, commodities exchanges, boards of trade, clearing
organizations, trade associations and similar organizations offering membership
or trading privileges.


“Permitted Liens” means (i) Liens for Taxes or other governmental charges which
are not yet due and payable or the amount or validity of which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made on the Financial Statements or the Final Closing Balance
Sheet of the Citigroup Contributed Business or the Financial Statements or the
Final Closing Balance Sheet of the Morgan Stanley Contributed Business, as the
case may be, (ii) Liens of carriers, warehousemen, mechanics, materialmen or
other similar Persons or otherwise imposed by Law arising or incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith by appropriate proceedings and for which adequate reserves have been
made on the Financial Statements or the Final Closing Balance Sheet of the
Citigroup Contributed Business or the Financial Statements or the Final Closing
Balance Sheet of the Morgan Stanley Contributed Business, as the case may be,
(iii) zoning, entitlement, building, land use and similar governmental
restrictions, (iv) covenants, conditions, restrictions, easements, rights-of-way
and other matters shown in public records and (v) Liens that, individually and
in the aggregate with all other Permitted Liens, do not and will not materially
detract from the value of any of the Contributed Assets or materially interfere
with the use of any of the Contributed Assets as currently used or contemplated
to be used.


-22-

--------------------------------------------------------------------------------


 
“Person” means an individual, corporation, partnership, limited liability
company, trust, joint venture, association, unincorporated organization or other
entity or a Governmental Authority.


“Pre-Closing Litigation” has the meaning set forth in Section 6.6(g).


“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the Closing Date.


“Preliminary Citigroup Closing Balance Sheet” has the meaning set forth in
Section 2.5(a)(i).


“Preliminary Closing Balance Sheets” has the meaning set forth in Section
2.5(a)(ii).


“Preliminary Morgan Stanley Closing Balance Sheet” has the meaning set forth in
Section 2.5(a)(ii).


“Preparing Party” has the meaning set forth in Section 2.5(b).


“Property Taxes” has the meaning set forth in Section 4.5(a)(v).


“Real Property Transfer Documents” means the conveyance deeds and assignments,
leases and subleases to be entered into pursuant to Section 4.6, as the same may
be amended, supplemented or otherwise modified from time to time.


“Receiving Party” has the meaning set forth in Section 2.5(b).


“Requesting Party” has the meaning set forth in Section 4.2(a).


“Research Agreements” means the agreements among each of the Parties and the
Company, containing the terms set forth in Exhibit G hereto, to be entered into
pursuant to Section 2.4.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Service Transfer Date” means 12:01 a.m., New York time, as of the date
immediately following the Closing Date.


“Straddle Period” means any taxable period ending after the Closing Date that
includes the Closing Date.


“Subsidiary” means, with respect to any Person, any corporation fifty percent
(50%) or more of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
is at the time owned by such Person, directly or indirectly through one or more
Subsidiaries, and


-23-

--------------------------------------------------------------------------------


 
any other Person, including but not limited to a joint venture, a general or
limited partnership or a limited liability company, in which such Person,
directly or indirectly through one or more Subsidiaries, at the time owns at
least fifty percent (50%) or more of the ownership interests entitled to vote in
the election of managing partners, managers or trustees thereof (or other
Persons performing such functions) or acts as the general partner, managing
member, trustee (or Persons performing similar functions) of such other Person;
provided that, notwithstanding the foregoing, the Company Entities shall not be
deemed a Subsidiary of any Morgan Stanley Entity or Citigroup Entity on or after
the Closing.


“Tax Contest” has the meaning set forth in Section 4.5(b)(i).


“Tax Documentation” means the Citigroup Tax Documentation or the Morgan Stanley
Tax Documentation, or both, as the context requires.


“Tax Equivalent Amount” shall mean the product of (i) 35% and (ii) the amount of
Excess Flow-Through Income, provided that, if Excess Flow-Through Income is
attributable to a Contributed Subsidiary that is a “controlled foreign
corporation” (within the meaning of Section 957(a) of the Code) and, with
respect to a member, such Excess Flow-Through Income includes the amount
determined under Section 78 of the Code, the Tax Equivalent Amount with respect
to such member shall be reduced by the foreign income Taxes deemed paid by such
member with respect to such Excess Flow-Through Income (determined in accordance
with Sections 960(a) and 902(a) of the Code).


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed or required to be filed
with a Governmental Authority, including any schedule or attachment thereto, and
including any amendment thereof.


“Taxes” means any taxes, assessments, duties, imposts, fees, levies or other
governmental charges, including, without limitation, all federal, state, local
and foreign and other income, franchise, profits, capital gains, capital stock,
transfer, sales, use, ad valorem, value added, goods and services, occupation,
property, excise, gross receipts, stamp, license, employment, unemployment,
withholding, alternative or minimum tax and other taxes of any kind whatsoever,
together with any interest, penalties, and additions to tax imposed with respect
thereto.


“Third Party” means any Person that is neither a Party or a Company Entity nor
an Affiliate of either a Party or a Company Entity.


“Third Party Approval” means any Consent of, with or to any Person other than
any Governmental Authority.


“Transaction Documents” means this Agreement, the LLC Agreement, the
Distribution Agreements, the Deposit Sweep Agreement, the General Transition
Services Agreement, the Order Flow Agreements, the Employee Matters Agreement,
the Real Property Transfer Documents and the Research Agreements.


-24-

--------------------------------------------------------------------------------




“Transfer Taxes” has the meaning set forth in Section 4.5(h).


“Wholly-Owned Subsidiary” of a Person means a Subsidiary of such Person, all of
the issued and outstanding shares (other than directors’ qualifying shares) of
the capital stock or other ownership interests, including but not limited to
limited liability company interests, of which shall at the time be owned by such
Person and/or one or more of such Person’s Wholly-Owned Subsidiaries.


ARTICLE 2


FORMATION OF VENTURE; CLOSING; RELATED TRANSACTIONS


Section 2.1 Formation of Company. Following execution of this Agreement (but in
any event prior to the Closing), Morgan Stanley will cause the Company to be
formed as a direct or indirect Wholly-Owned Subsidiary by filing the Certificate
of Formation with the Secretary of State of the State of Delaware and any other
required documents with such other applicable Governmental Authorities as Morgan
Stanley shall determine after consultation with Citigroup. Prior to the Closing,
Morgan Stanley will cause the Company to take, and following the Closing the
Company will take, all actions reasonably requested by a Party to the extent
necessary in order to permit such Party to comply with any applicable regulatory
or legal requirements, subject to reimbursement by the requesting Party of any
costs imposed on the Company (or, prior to the Closing, Morgan Stanley) by such
actions.


Section 2.2 Transactions Prior to the Closing. Subject to the terms and
conditions hereof, prior to the Closing:


(a) Subject to the receipt of all necessary Governmental Approvals the failure
of which to obtain would reasonably be expected to have a Material Adverse
Effect on Citigroup or, after the Closing, the Company, Citigroup shall or shall
cause its Affiliates to carry out a reorganization (the “Citigroup
Reorganization”) such that pursuant thereto and upon completion thereof, subject
to Section 4.3(f), the Citigroup Contributed Assets (including the Citigroup
Contributed Equity Interests) and the Citigroup Contributed Liabilities shall be
transferred to and acquired by the Company; provided that, (i) except for assets
or liabilities that may not be extracted, assigned or removed as a matter of
Law, and for which, in the case of liabilities, Citigroup would have an
obligation to fully indemnify Morgan Stanley, the Company Entities and the other
indemnified parties hereunder, the Citigroup Contributed Subsidiaries shall not
own or be obligated in respect of any assets or liabilities other than the
Citigroup Contributed Assets and the Citigroup Contributed Liabilities and such
as may arise pursuant to, or as may be permitted by, this Agreement and the
transactions contemplated hereby, (ii) without the prior written consent of
Morgan Stanley (not to be unreasonably withheld or delayed), neither Citigroup
nor any of its Affiliates shall transfer to the Company, directly or indirectly,
(A) any Citigroup Contributed Subsidiary that is characterized, for federal
income tax purposes, as a domestic corporation, (B) any entity that, at any time
prior to the Closing, was a member of a consolidated federal income tax return
group (or any successor to such entity by reason of a conversion or merger of
such entity), provided that no consent shall be required with respect to any
transfer described in this clause (B) if the aggregate


-25-

--------------------------------------------------------------------------------




fair market value of all entities described in this clause (B) does not exceed
$50 million, or (C) any entity that is characterized, for federal income tax
purposes, as a foreign corporation and conducts a trade or business within the
United States.


(b) Subject to the receipt of all necessary Governmental Approvals the failure
of which to obtain would reasonably be expected to have a Material Adverse
Effect on Morgan Stanley or, after the Closing, the Company, Morgan Stanley
shall or shall cause its Affiliates to carry out a reorganization (the “Morgan
Stanley Reorganization”) such that pursuant thereto and upon completion thereof,
subject to Section 4.3(f), the Morgan Stanley Contributed Assets (including the
Morgan Stanley Contributed Equity Interests) and the Morgan Stanley Contributed
Liabilities shall be transferred to and acquired by the Company, provided that,
(i) except for assets or liabilities that may not be extracted, assigned or
removed as a matter of Law, and for which, in the case of liabilities, Morgan
Stanley would have an obligation to fully indemnify Citigroup, the Company
Entities and the other indemnified parties hereunder, the Morgan Stanley
Contributed Subsidiaries shall not own or be obligated in respect of any assets
or liabilities other than the Morgan Stanley Contributed Assets and the Morgan
Stanley Contributed Liabilities and such as may arise pursuant to, or as may be
permitted by, this Agreement and the transactions contemplated hereby, (ii)
without the prior written consent of Citigroup (not to be unreasonably
withheld), neither Morgan Stanley nor any of its Affiliates shall transfer to
the Company, directly or indirectly, (A) any Morgan Stanley Contributed
Subsidiary that is characterized, for federal income tax purposes, as a domestic
corporation, (B) any entity that, at any time prior to the Closing, was a member
of a consolidated federal income tax return group (or any successor to such
entity by reason of a conversion or merger of such entity), provided that no
consent shall be required with respect to any transfer described in this clause
(B) if the aggregate fair market value of all entities described in this clause
(B) does not exceed $50 million, and (C) any entity that is characterized, for
federal income tax purposes, as a foreign corporation and conducts a trade or
business within the United States.


(c) Morgan Stanley shall not take any action that would cause the Company to be
treated as a corporation for federal income tax purposes.


(d) Between the date hereof and the Closing, the Parties shall cooperate to
evaluate whether it would be beneficial to transfer certain or all of the
Contributed Subsidiaries that are organized under the Laws of a jurisdiction
other than the United States, any state thereof or the District of Columbia, to
a jointly-owned holding company that is treated as a foreign partnership or
foreign corporation for federal income tax purposes; provided that, for the
avoidance of doubt, this Section 2.2(d) shall not obligate either Party to make
any such transfer unless such Party expressly agrees to such a transfer.


(e) Except with respect to Bank Morgan Stanley AG or as otherwise agreed in
connection with a structure to be implemented pursuant to Section 2.2(d), the
Parties shall use commercially reasonable efforts to effect the transfer of each
Contributed Subsidiary that is organized under the Laws of a jurisdiction other
than the United States, any state thereof or the District of Columbia, such
that, immediately after the transfer of


-26-

--------------------------------------------------------------------------------


 
such Contributed Subsidiary to the Company, such Contributed Subsidiary is
treated as a “disregarded entity” for federal income tax purposes.


Section 2.3 Time and Place of the Closing. Subject to the provisions of Article
5, the closing (the “Closing”) of the transactions contemplated hereby shall
take place at the offices of Wachtell, Lipton, Rosen & Katz, at 10:00 a.m., New
York time, on the second-to-last Business Day of the calendar month that is not
less than three Business Days following the date on which the conditions set
forth in Article 5 have been satisfied or waived, excluding conditions that by
their terms are to be satisfied on the Closing Date, or such other place, time
and/or date as is mutually agreed upon by the Parties. The date on which the
Closing occurs is herein called the “Closing Date.” The Closing shall be
effective as of 11:59 p.m., New York time, on the Closing Date.


Section 2.4      Deliveries and Other Actions at the Closing.


(a) At the Closing, each Party shall execute and deliver, and cause its Initial
Members to execute and deliver, the LLC Agreement;


(b) At the Closing, Citigroup shall, and shall cause each of the Citigroup
Transferors to, transfer, assign and deliver to the Company, as a capital
contribution to the Company, all of their respective right, title and interest
in and to the Citigroup Contributed Assets, free and clear of all Liens, other
than Permitted Liens and Liens created pursuant to the Transaction Documents,
and in consideration therefor, the Company shall issue Membership Interests to
the Initial Citigroup Member(s);


(c) At the Closing, Morgan Stanley shall, and shall cause each of the Morgan
Stanley Transferors to, transfer, assign and deliver to the Company, as a
capital contribution to the Company, all of their respective right, title and
interest in and to the Morgan Stanley Contributed Assets, free and clear of all
Liens, other than Permitted Liens and Liens created pursuant to the Transaction
Documents, and in consideration therefor, the Company shall issue Membership
Interests to the Initial Morgan Stanley Member(s);


(d) On the day following the Closing, which shall in any event be the last
Business Day of a calendar month, Morgan Stanley shall pay to Citigroup, by wire
transfer of immediately available funds to an account of Citigroup identified to
Morgan Stanley at least three Business Days prior to Closing, the amount of $2.7
billion, and Citigroup shall transfer in exchange for such payment a number of
Membership Interests such that following such transfer Morgan Stanley shall own
aggregate Membership Interests representing an aggregate ownership percentage of
the Company equal to fifty- one percent (51%) and Citigroup shall own an
aggregate ownership percentage of the Company equal to forty-nine percent (49%);


(e) At the Closing, Citigroup, Morgan Stanley and the Company and each of their
Subsidiaries that are a party thereto, if any, shall execute and deliver each of
the Transaction Documents (it being agreed that if the full terms and conditions
of any Transaction Documents cannot be agreed prior to Closing, the terms set
forth in the


-27-

--------------------------------------------------------------------------------




applicable Exhibit associated with any such Transaction Document shall be deemed
to be the full terms and conditions of such Transaction Document and shall be
binding from and after the Closing unless and until superseded by a full
agreement mutually agreed by the Parties with respect to such Transaction
Document). The Transaction Documents shall reflect the terms set forth on the
applicable Exhibits, shall be in form and substance reasonably satisfactory to
each Party and shall not contain any terms not contemplated by the applicable
Exhibit which would materially impact or alter the rights or obligations of any
of the parties thereunder;


(f) At the Closing, the Parties and the Company shall, and shall cause their
respective applicable Subsidiaries to, execute and deliver such additional
instruments of assignment and conveyance as are necessary and appropriate to
convey the Citigroup Contributed Assets and the Morgan Stanley Contributed
Assets;


(g) At the Closing, the Parties shall execute and deliver, on behalf of
themselves and their respective Affiliates, mutually acceptable releases
providing for the release of any Claims relating to their respective Contributed
Businesses, except as may arise in connection with this Agreement and the other
Transaction Documents;


(h) At the Closing, the Parties and the Company shall execute and deliver such
additional assignments and instruments of assumption as may be appropriate for
the assumption by the Company of all of the Citigroup Contributed Liabilities
and all of the Morgan Stanley Contributed Liabilities;


(i) On the Closing Date, Citigroup shall deliver to both the Company and Morgan
Stanley a duly executed certificate of non-foreign status of Citigroup,
substantially in the form of the sample certification contained in Treasury
Regulation Section 1.1445-2(b)(2)(iv)(B);


(j) The Parties shall execute and deliver any other agreement mutually agreed by
the Parties to be executed on the Closing Date; and


(k) At the Closing, Morgan Stanley shall cause the Company to execute and
deliver a written agreement (which shall be in form and substance reasonably
satisfactory to Citigroup) to be bound by the terms and conditions of this
Agreement that are applicable to the Company and thereafter the Company shall be
deemed a “Party” for purposes of this Agreement.


Notwithstanding the foregoing, for purposes of this Section 2.4, with respect to
Citigroup Contributed Assets, Morgan Stanley Contributed Assets, Citigroup
Contributed Liabilities and Morgan Stanley Contributed Liabilities relating to
any Citigroup Transferred Plan, Morgan Stanley Transferred Plan, Citigroup
Contributed Subsidiary Benefit Plan or Morgan Stanley Contributed Subsidiary
Benefit Plan, as the case may be, “Closing” shall mean “Service Transfer Date.”


-28-

--------------------------------------------------------------------------------


 
Section 2.5      Post-Closing Adjustments.


(a) Within 90 days after the Closing Date: (i) Citigroup shall prepare and
deliver (or cause to be prepared and delivered) to Morgan Stanley and the
Company an audited balance sheet for the Citigroup Contributed Business as of
the Closing Date (immediately prior to giving effect to the Closing) (the
“Preliminary Citigroup Closing Balance Sheet”), which shall be prepared in
accordance with GAAP applied on a basis consistent in all respects (except that
the Preliminary Citigroup Closing Balance Sheet shall exclude income tax assets
and liabilities (including deferred income tax assets and liabilities)) with the
preparation of the Financial Statements of the Citigroup Contributed Business,
and shall be accompanied by the auditors’ report thereon from Citigroup’s
accountants, and (ii) Morgan Stanley shall prepare and deliver (or cause to be
prepared and delivered) to Citigroup and the Company an audited balance sheet
for the Morgan Stanley Contributed Business as of the Closing Date (immediately
prior to giving effect to the Closing) (the “Preliminary Morgan Stanley Closing
Balance Sheet” and collectively with the Preliminary Citigroup Closing Balance
Sheet, the “Preliminary Closing Balance Sheets”), which shall be prepared in
accordance with GAAP applied on a basis consistent in all respects (except that
the Preliminary Morgan Stanley Closing Balance Sheet shall exclude income tax
assets and liabilities (including deferred income tax assets and liabilities))
with the preparation of the Financial Statements of the Morgan Stanley
Contributed Business, and shall be accompanied by the auditors’ report thereon
from Morgan Stanley’s accountants. For the avoidance of doubt, (i) the
Preliminary Closing Balance Sheets and the Final Closing Balance Sheets shall
reflect only the respective Contributed Businesses and shall not reflect any
businesses or any categories of assets or liabilities that were excluded from
the Financial Statements of the Citigroup Contributed Business or the Financial
Statements of the Morgan Stanley Contributed Business, as applicable, and (ii)
the Financial Statements of the Citigroup Contributed Business and the Financial
Statements of the Morgan Stanley Contributed Business shall be deemed to have
been prepared in accordance with GAAP, and neither Party (nor any representative
thereof) shall make any claim to the contrary, nor shall the CPA Firm be
entitled to make any finding to the contrary, for any purpose of this Section
2.5(a). Each of the Parties shall pay the fees and disbursements of its
accountants. The Company and the Parties shall make reasonably available to each
other and to their respective accountants all relevant books and records, any
work papers (including accountants’ work papers) and other supporting
documentation relating to the Preliminary Closing Balance Sheets.


(b) In the event that, within 60 days after delivery by one Party (the
“Preparing Party”) to the other Party (the “Receiving Party”) and the Company of
the Preparing Party’s Preliminary Closing Balance Sheet, such Receiving Party
determines that the Preliminary Closing Balance Sheet so received has not been
prepared on a basis consistent with the requirements of Section 2.5(a), the
Receiving Party shall have the right (but not the obligation) to, on or before
the last day of such 60-day period, deliver a written objection (an “Objection”)
to the Company and the Preparing Party, setting forth, in reasonable detail, the
basis of the Objection and the adjustments to such Preliminary Closing Balance
Sheet which the Receiving Party believes should be made, and the Receiving Party
shall be deemed to have accepted any items not specifically disputed in the
Objection; provided that, for a period of 15 days following a Receiving Party’s
receipt of an Objection to such Receiving Party’s Preliminary Closing Balance
Sheet, the Receiving Party shall have the right (but not the obligation) to
deliver to the Company and the Preparing Party additional objections to the
Preparing Party’s Preliminary


-29-

--------------------------------------------------------------------------------


 
Closing Balance Sheet that are based on similar arguments and are of the same
type as the objections that were made by the Preparing Party to the Receiving
Party’s Preliminary Closing Balance Sheet. Failure to notify the Company and the
Preparing Party of an Objection shall constitute acceptance and approval of such
Preliminary Closing Balance Sheet. The Parties shall then have 30 days following
the date the Preparing Party receives any Objection (including, if later, any
additional objection made pursuant to the proviso of the second preceding
sentence) to review and respond to such Objection. If the Parties do not resolve
all of their disagreements with respect to the foregoing by the 30th day
following the Preparing Party’s receipt of an Objection (including, if later,
any additional objection made pursuant to the proviso of the third preceding
sentence), they shall refer their remaining differences to a nationally
recognized firm of independent public accountants as to which the Parties shall
mutually agree (the “CPA Firm”), who shall, acting as experts in accounting and
not as arbitrators, determine on a basis consistent with the requirements of
Section 2.5(a), and only with respect to the specific remaining
accounting-related differences set forth in the applicable Objection and so
submitted to the CPA Firm, whether and to what extent, if any, the relevant
Preliminary Closing Balance Sheet(s) require(s) adjustment in order to comply
with the provisions of Section 2.5(a). In the event that Objections are pending
with respect to both Preliminary Closing Balance Sheets, the Parties shall
submit all such Objections to the same CPA Firm to be considered and resolved at
the same time. The Parties shall request the CPA Firm to use its best efforts to
render its determination within 45 days of its engagement. The CPA Firm’s
determination shall be conclusive and binding upon the Company and the Parties.
The Company and the Parties shall make reasonably available to the CPA Firm and
to each other all relevant books and records, any work papers (including those
of the Parties’ respective accountants) and supporting documentation relating to
the Preliminary Closing Balance Sheets and all other items reasonably requested
by the CPA Firm or the other Party in connection herewith. The “Final Closing
Balance Sheet” of the Citigroup Contributed Business or the Morgan Stanley
Contributed Business, as the case may be, shall be (i) the applicable
Preliminary Closing Balance Sheet if (x) no Objection is delivered during the
initial 60-day period (or, if applicable, the subsequent 15 day period)
specified above or (y) the Parties so agree, (ii) the applicable Preliminary
Closing Balance Sheet, adjusted in accordance with the Objection, in the event
that (x) the Preparing Party does not respond to the Objection during the 30-day
period specified above following receipt of the Objection or (y) the Parties so
agree, or (iii) the applicable Preliminary Closing Balance Sheet, as adjusted
pursuant to the agreement of the Parties or as adjusted by the CPA Firm as
provided above. All fees and disbursements of the CPA Firm shall be shared
equally by the Parties.


(c) If the Citigroup Tangible Book Value reflected in the Final Closing Balance
Sheet of the Citigroup Contributed Business is less than $5.35 billion, then
Citigroup shall pay such deficiency, plus interest thereon at a rate equal to
LIBOR plus 60 basis points during the period from the Closing Date to the date
of such payment, to the Company in immediately available funds within three
Business Days after the ultimate determination of such Final Closing Balance
Sheet. If the Citigroup Tangible Book Value reflected in the Final Closing
Balance Sheet of the Citigroup Contributed Business is more than $5.35 billion,
the Company shall pay (without any contribution from Morgan Stanley or
Citigroup) an amount equal to such excess, plus interest thereon at a rate equal
to LIBOR plus 60 basis points during the period from the Closing Date to the
date of such payment, to Citigroup in immediately available funds within three
Business Days after the ultimate determination of such Final Closing Balance
Sheet. If the Morgan Stanley Tangible Book Value reflected in the Final Closing


-30-

--------------------------------------------------------------------------------


 
Balance Sheet of the Morgan Stanley Contributed Business is less than $3.98
billion, then Morgan Stanley shall pay such deficiency, plus interest thereon at
a rate equal to LIBOR plus 60 basis points during the period from the Closing
Date to the date of such payment, to the Company in immediately available funds
within three Business Days after the ultimate determination of such Final
Closing Balance Sheet. If the Morgan Stanley Tangible Book Value reflected in
the Final Closing Balance Sheet of the Morgan Stanley Contributed Business is
more than $3.98 billion, the Company shall pay (without any contribution from
Morgan Stanley or Citigroup) an amount equal to such excess, plus interest
thereon at a rate equal to LIBOR plus 60 basis points during the period from the
Closing Date to the date of such payment, to Morgan Stanley in immediately
available funds within three Business Days after the ultimate determination of
such Final Closing Balance Sheet. Any such payments shall be treated as capital
contributions or adjustments necessary for consistency with the agreed-upon
capital allocation of the Parties’ initial ownership percentages of the Company
set forth in Sections 2.4(b) and (c) and shall not change such allocation in any
way. Any payment required to be made to a Party pursuant to this Section 2.5(c)
shall, to the extent possible, be effected in a manner that does not result in
the recognition of income or gain to that Party or its Subsidiaries for federal
income tax purposes.


(d) If the Parties are unable to agree on a nationally recognized firm of
independent public accountants to act as the CPA Firm within five Business Days
following the 30th day following the Preparing Party’s response to the
Objection, the Parties shall select a nationally recognized firm of independent
public accountants to act as the CPA Firm as follows: on such fifth Business
Day, each Party shall deliver to the other Party a list with three such
accounting firms that currently audit NYSE-listed companies for purposes of
their annual reports filed on Form 10-K with the SEC, none of which shall have
been retained by such Party within the prior two-year period. Each Party shall
cross off two of such accounting firms from the list it receives from the other
Party. The CPA Firm shall be selected from the remaining two firms by lot.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES


Section 3.1 Representations and Warranties of Citigroup. Citigroup, on behalf of
itself and the other Citigroup Transferors, represents and warrants to Morgan
Stanley and the Company that, except as set forth in the Disclosure Letter
delivered as of the date hereof by Citigroup to Morgan Stanley (the “Citigroup
Disclosure Letter”) or in the most recent Form ADV Part I, Form ADV Part II (or
brochure in lieu thereof) or Form BD filed (or in the case of Form ADV Part II,
prepared) by Citigroup Subsidiaries and provided to Morgan Stanley prior to the
date hereof, and except to the extent that any of the representations and
warranties set forth below relate to or apply to the Citigroup Excluded Assets,
the Citigroup Excluded Liabilities or the Citigroup Excluded Businesses and do
not impact the Citigroup Contributed Assets, Citigroup Contributed Business,
Citigroup Contributed Subsidiaries or Citigroup Contributed Liabilities:


(a) Organization, Standing and Power of Citigroup and Subsidiaries. Citigroup is
a corporation duly organized, validly existing and in good standing under the


-31-

--------------------------------------------------------------------------------


 
Laws of the State of Delaware. Citigroup has all requisite corporate power and
authority to execute and deliver this Agreement and any other Transaction
Document to which it will be a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
Each other Citigroup Transferor is duly organized, validly existing and (except
to the extent inapplicable to foreign Subsidiaries) in good standing under the
Laws of its jurisdiction of organization and will at the Closing have all
requisite corporate or comparable power and authority to perform the obligations
applicable to such Citigroup Transferor hereunder and under the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. Each Subsidiary of Citigroup to become a party to a Transaction
Document will have at the Closing all requisite corporate or comparable power
and authority to execute and deliver each Transaction Document to be executed
and delivered by it, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. Each Citigroup
Transferor has all requisite corporate or comparable power and authority to own
and operate the Citigroup Contributed Assets and the Citigroup Contributed
Liabilities and to operate the Citigroup Contributed Business as currently
conducted and is duly qualified to do business and in good standing as a foreign
entity authorized to transact business in each jurisdiction where the ownership
of such assets and liabilities or the operation of such business requires such
qualification or license, except where failure to obtain such qualification or
license would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Citigroup Contributed Business.


(b) Citigroup Contributed Subsidiaries. Each Citigroup Contributed Subsidiary is
(or in the case of Citigroup Contributed Subsidiaries formed after the date
hereof, will be by Closing) an entity duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization. Each Citigroup
Contributed Subsidiary has (or in the case of Citigroup Contributed Subsidiaries
formed after the date hereof, will have by Closing) all requisite corporate or
comparable power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted or as proposed to be
conducted from and after the Closing. Each Citigroup Contributed Subsidiary will
have at the Closing all requisite limited liability company or comparable power
and authority to own, lease and operate the Citigroup Contributed Assets and to
carry on the Citigroup Contributed Business. Each Citigroup Contributed
Subsidiary is (or in the case of Citigroup Contributed Subsidiaries formed after
the date hereof, will be) duly qualified and (except to the extent not
applicable to foreign Subsidiaries) in good standing as a foreign entity
authorized to transact business in each jurisdiction where the conduct of its
business or the ownership of its properties requires such qualification, other
than in jurisdictions where the failure to be so qualified, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect on the Citigroup Contributed Business.


(c) Authority and Validity. The execution and delivery of this Agreement
and each other Transaction Document to be executed and delivered by Citigroup or
any of its Subsidiaries, the performance of their respective obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby have been, or in the case of Transaction Documents not yet
executed and delivered on the date hereof,


-32-

--------------------------------------------------------------------------------


 
will be by the Closing, duly and validly authorized by all necessary corporate
or comparable action on the part of such Person. This Agreement and each other
Transaction Document to be executed and delivered by Citigroup or any of its
Subsidiaries have been, or in the case of Transaction Documents not yet executed
on the date hereof will be by the Closing, duly executed and delivered and are
(or will be by Closing) valid and binding obligations of Citigroup or such
Subsidiary, as applicable, that is a party thereto, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).


(d) No Conflicts. Subject to obtaining the Governmental Approvals and
Third Party Approvals contemplated in Section 3.1(e)(i), the execution and
delivery of this Agreement and each other Transaction Document intended to be
executed by Citigroup and its Subsidiaries, and the performance of their
respective obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby (including the contribution of the
Citigroup Contributed Assets and the Citigroup Contributed Business to the
Company Entities) do not (i) conflict with or result in a breach of any
provision of any of their respective articles of incorporation or bylaws or
comparable organizational documents, (ii) conflict with, result in a breach of
any provision of, constitute a default (or an event which with notice or lapse
of time or both would become a default) or give to any Third Party any right of
termination, cancellation, amendment or acceleration under, or result in the
creation of a Lien on any of their respective properties under, or the loss or
deferral of any right or the creation or acceleration of any obligation under,
any of the terms, conditions or provisions of any note, bond, debenture,
mortgage, indenture, license, lease, contract, agreement or other instrument or
obligation to which any of them is a party, or by which any of them or any of
their respective properties may be bound or subject, or (iii) violate or
conflict with any Law applicable to such Person or any of its properties,
except, in the cases of clauses (ii) and (iii), as would not, individually or in
the aggregate, be reasonably expected to result in a Material Adverse Effect on
the Citigroup Contributed Business.


(e) Governmental and Third Party Approvals. No Governmental Approval or Third
Party Approval is required in connection with the execution and delivery by
Citigroup and its Subsidiaries of this Agreement and the other Transaction
Documents or the performance of their respective obligations hereunder and
thereunder or the consummation by Citigroup and its Subsidiaries of the
transactions contemplated hereby and thereby, except for (i) the Governmental
Approvals and Third Party Approvals identified on Schedule 3.1(e), (ii)
approvals from clients with respect to the transfer of their brokerage and
advisory accounts in connection with the Closing and (iii) any other
Governmental Approval or Third Party Approval the failure of which to be
obtained would not, individually or in the aggregate, be reasonably expected to
result in a Material Adverse Effect on the Citigroup Contributed Business. As of
the date hereof, no Governmental Authority or Third Party, with respect to which
a Governmental Approval or Third Party Approval is required to be obtained or
made in connection with the transactions contemplated by this Agreement, has
indicated to Citigroup or any of its Affiliates an intent to (x) take any action
or fail to take any action that is reasonably


-33-

--------------------------------------------------------------------------------


 
likely to prohibit, materially delay or materially impair the consummation of
the transactions contemplated by this Agreement, or (y) impose any obligation or
condition in connection with such Governmental Approval or Third Party Approval
that is reasonably likely to result in, individually or in the aggregate, a
material liability (other than ordinary course liabilities, obligations and
conditions incurred in connection with obtaining any such Governmental
Approvals) of the Company or any of its Subsidiaries after the Closing.


(f) Financial Statements; Undisclosed Liabilities; No Material Adverse Effect.


(i) The Financial Statements of the Citigroup Contributed Business present
fairly, in all material respects, the financial position and results of
operations of the Citigroup Contributed Business, in accordance with GAAP
applied on a consistent basis, as of the dates or for the periods presented. The
Financial Statements of the Citigroup Contributed Business have been derived
from the accounting books and records of Citigroup and its Subsidiaries.


(ii) The balance sheet as of November 30, 2008 included in the Financial
Statements of the Citigroup Contributed Business does not include any assets or
liabilities not constituting a part of the Citigroup Contributed Business. The
statements of income included in the Financial Statements of the Citigroup
Contributed Business do not reflect the operations of any Person or business not
constituting a part of the Citigroup Contributed Business.


(iii) Except for the Citigroup Excluded Liabilities, the Citigroup Contributed
Business has no liabilities or obligations, whether known, absolute, accrued,
contingent or otherwise and whether due or to become due, except for liabilities
or obligations (x) reflected on, accrued or reserved against in the balance
sheet contained in the Financial Statements of the Citigroup Contributed
Business (in each case, to the extent so reflected, accrued or reserved), (y)
incurred after the date of such balance sheet in the ordinary course of business
consistent with past practice, or (z) which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Citigroup Contributed Business.


(iv) Since January 1, 2008, there has occurred no Material Adverse Effect on the
Citigroup Contributed Business and no event or occurrence which would reasonably
be expected to result in a Material Adverse Effect on the Citigroup Contributed
Business. Since January 1, 2008 to the date hereof, the Citigroup Contributed
Business has been conducted in all material respects in the ordinary course of
business consistent with past practices.


(g) Capitalization. All outstanding shares of capital stock of the Citigroup
Contributed Subsidiaries (other than Citigroup Contributed Subsidiaries to be
formed after the date hereof) are duly authorized, validly issued, fully paid
and nonassessable, are subject to no preemptive or similar rights, and were not
issued in violation of any preemptive or similar rights. As of the Closing, all
outstanding equity interests of the


-34-

--------------------------------------------------------------------------------




Citigroup Contributed Subsidiaries will be duly authorized and validly issued
limited liability company interests or comparable equity interests of the
Citigroup Contributed Subsidiaries, will be fully paid and nonassessable, will
not have been issued in violation of any preemptive or similar rights and,
except as contemplated by the Transaction Documents, will be subject to no
preemptive or similar rights. Upon contribution by Citigroup (or any of its
Subsidiaries) to the Company, the Company will acquire one hundred percent
(100%) of the equity interests of the Citigroup Contributed Subsidiaries free
and clear of any Liens, except for Permitted Liens and Liens created pursuant to
the Transaction Documents. Except as contemplated by this Agreement or the other
Transaction Documents, (A) no capital stock, limited liability company interests
or other equity securities (including but not limited to any options, warrants
or rights or other security convertible into or exercisable or exchangeable for
any capital stock, limited liability company interest or other equity security)
of any Citigroup Contributed Subsidiary are or may become required to be issued
(other than to a Company Entity) by reason of any security, contract or other
obligation, (B) there are no contracts, commitments or other obligations by
which any Citigroup Contributed Subsidiary or other Person is or may be bound to
sell or otherwise transfer or repurchase, redeem or otherwise acquire or
register any capital stock, limited liability company interests or other equity
securities of such Citigroup Contributed Subsidiary (other than to or from a
Company Entity), and (C) there are no contracts, commitments or other
obligations relating to the right to vote or dispose of any capital stock,
limited liability company interest or other equity security of any Citigroup
Contributed Subsidiary.


(h) Assets; Services; Title. The assets (real, personal, mixed, tangible
or intangible) constituting the Citigroup Contributed Assets, and the benefits,
services and intercompany arrangements to be provided under the other
Transaction Documents, constitute all of the assets, benefits, services and
intercompany arrangements used in, necessary in any material respect for the
conduct of, or otherwise material (individually or in the aggregate) to, the
Citigroup Contributed Business as presently conducted and as conducted in
generating the Financial Statements of the Citigroup Contributed Business.
Immediately after the Closing, taking into account the benefits, services and
intercompany arrangements to be provided under the other Transaction Documents,
the Company Entities will have good and marketable title to, or have good title
pursuant to a valid leasehold interest in or have a valid right to use or
occupy, all of the assets (real, personal, mixed, tangible or intangible), and
will have valid rights to demand and receive all benefits, services and
intercompany arrangements (on substantially the same terms), used in, necessary
for the conduct of, or otherwise material to, the Citigroup Contributed Business
as presently conducted and as conducted in generating the Financial Statements
of the Citigroup Contributed Business, including the assets shown on the
Financial Statements of the Citigroup Contributed Business and all of the
Contributed Real Property of Citigroup, free and clear of any Liens, except for
Permitted Liens or as would not reasonably be expected to result in a Material
Adverse Effect on the Citigroup Contributed Business.


(i) Compliance with Laws. Each Citigroup Contributed Subsidiary and
each Citigroup Transferor is conducting and has since January 1, 2008 conducted
the Citigroup Contributed Business and is using and operating and has since
January 1, 2008


-35-

--------------------------------------------------------------------------------


 
used and operated the Citigroup Contributed Assets in compliance with all Laws
applicable to it, in each case except as would not reasonably be expected to
have a Material Adverse Effect on the Citigroup Contributed Business.


(j) Tax. During the past three years, none of the Citigroup
Contributed Subsidiaries has been a “distributing corporation” or a “controlled
corporation” in a distribution intended to qualify under Section 355(a) of the
Code. None of the Citigroup Contributed Subsidiaries has participated in, or
acted as a material advisor with respect to, any “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4.


(k) No Broker. Except for Citigroup Global Markets Inc. (whose fees and expenses
shall be paid by Citigroup), Citigroup is not, and no Citigroup Contributed
Subsidiary or Company Entity at the Closing will be, committed to any liability
for any brokers’ or finders’ fees or any similar fees, including but not limited
to any bonus payable to any director, officer, employee, agent or representative
of or consultant to any Citigroup Contributed Subsidiary, Company Entity or
Citigroup Transferor, in connection with the transactions contemplated by this
Agreement.


Section 3.2 Representations and Warranties of Morgan Stanley. Morgan Stanley, on
behalf of itself and the other Morgan Stanley Transferors, represents and
warrants to Citigroup and the Company that, except as set forth in the
Disclosure Letter delivered as of the date hereof by Morgan Stanley to Citigroup
(the “Morgan Stanley Disclosure Letter”) or in the most recent Form ADV Part I,
Form ADV Part II (or brochure in lieu thereof) or Form BD filed (or in the case
of Form ADV Part II, prepared) by Morgan Stanley Subsidiaries and provided to
Citigroup prior to the date hereof, and except to the extent that any of the
representations and warranties set forth below relate to or apply to the Morgan
Stanley Excluded Assets, the Morgan Stanley Excluded Liabilities or the Morgan
Stanley Excluded Businesses and do not impact the Morgan Stanley Contributed
Assets, Morgan Stanley Contributed Business, Morgan Stanley Contributed
Subsidiaries or Morgan Stanley Contributed Liabilities:


(a) Organization, Standing and Power of Morgan Stanley and Subsidiaries. Morgan
Stanley is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware. Morgan Stanley has all requisite
corporate power and authority to execute and deliver this Agreement and any
other Transaction Document to which it will be a party, to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. Each other Morgan Stanley Transferor is duly
organized, validly existing and (except to the extent inapplicable to foreign
Subsidiaries) in good standing under the Laws of its jurisdiction of
organization and will at the Closing have all requisite corporate or comparable
power and authority to perform the obligations applicable to such Morgan Stanley
Transferor hereunder and under the other Transaction Documents and to consummate
the transactions contemplated hereby and thereby. Each Subsidiary of Morgan
Stanley to become a party to a Transaction Document will have at the Closing all
requisite corporate or comparable power and authority to execute and deliver
each Transaction Document to be executed and delivered by it, to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. Each Morgan Stanley Transferor has all
requisite corporate or comparable


-36-

--------------------------------------------------------------------------------


 
power and authority to own and operate the Morgan Stanley Contributed Assets and
the Morgan Stanley Contributed Liabilities and to operate the Morgan Stanley
Contributed Business as currently conducted and is duly qualified to do business
and in good standing as a foreign entity authorized to transact business in each
jurisdiction where the ownership of such assets and liabilities or the operation
of such business requires such qualification or license, except where failure to
obtain such qualification or license would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Morgan Stanley Contributed Business.


(b) Morgan Stanley Contributed Subsidiaries. Each Morgan Stanley Contributed
Subsidiary is (or in the case of Morgan Stanley Contributed Subsidiaries formed
after the date hereof, will be by Closing) and the Company will be by Closing an
entity duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization. Each Morgan Stanley Contributed Subsidiary has
(or in the case of Morgan Stanley Contributed Subsidiaries formed after the date
hereof and the Company, will have by Closing) all requisite corporate or
comparable power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted or as proposed to be
conducted from and after the Closing. Each Morgan Stanley Contributed Subsidiary
and the Company will have at the Closing all requisite limited liability company
or comparable power and authority to own, lease and operate the Morgan Stanley
Contributed Assets and to carry on the Morgan Stanley Contributed Business. Each
Morgan Stanley Contributed Subsidiary is (or in the case of Morgan Stanley
Contributed Subsidiaries formed after the date hereof and the Company, will be)
duly qualified and (except to the extent not applicable to foreign Subsidiaries)
in good standing as a foreign entity authorized to transact business in each
jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification, other than in jurisdictions where the
failure to be so qualified, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect on the Morgan
Stanley Contributed Business. The Company has not engaged in any activities or
incurred any liabilities other than in connection with the transactions
contemplated by this Agreement.


(c) Authority and Validity. The execution and delivery of this Agreement
and each other Transaction Document to be executed and delivered by Morgan
Stanley or any of its Subsidiaries, the performance of their respective
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been, or in the case of Transaction
Documents not yet executed and delivered on the date hereof, will be by the
Closing, duly and validly authorized by all necessary corporate or comparable
action on the part of such Person. This Agreement and each other Transaction
Document to be executed and delivered by Morgan Stanley or any of its
Subsidiaries have been, or in the case of Transaction Documents not yet executed
on the date hereof will be by the Closing, duly executed and delivered and are
(or will be by Closing) valid and binding obligations of Morgan Stanley or such
Subsidiary, as applicable, that is a party thereto, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).


-37-

--------------------------------------------------------------------------------


 
(d) No Conflicts. Subject to obtaining the Governmental Approvals and
Third Party Approvals contemplated in Section 3.2(e)(i), the execution and
delivery of this Agreement and each other Transaction Document intended to be
executed by Morgan Stanley and its Subsidiaries, and the performance of their
respective obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby (including the contribution of the
Morgan Stanley Contributed Assets and the Morgan Stanley Contributed Business to
the Company Entities) do not (i) conflict with or result in a breach of any
provision of any of their respective articles of incorporation or bylaws or
comparable organizational documents, or (ii) conflict with, result in a breach
of any provision of, constitute a default (or an event which with notice or
lapse of time or both would become a default) or give to any Third Party any
right of termination, cancellation, amendment or acceleration under, or result
in the creation of a Lien on any of their respective properties under, or the
loss or deferral of any right or the creation or acceleration of any obligation
under, any of the terms, conditions or provisions of any note, bond, debenture,
mortgage, indenture, license, lease, contract, agreement or other instrument or
obligation to which any of them is a party, or by which any of them or any of
their respective properties may be bound or subject, or (iii) violate or
conflict with any Law applicable to such Person or any of its properties,
except, in the cases of clauses (ii) and (iii), as would not, individually or in
the aggregate, be reasonably expected to result in a Material Adverse Effect on
the Morgan Stanley Contributed Business.


(e) Governmental and Third Party Approvals. No Governmental Approval or Third
Party Approval is required in connection with the execution and delivery by
Morgan Stanley and its Subsidiaries of this Agreement and the other Transaction
Documents or the performance of their respective obligations hereunder and
thereunder or the consummation by Morgan Stanley and its Subsidiaries of the
transactions contemplated hereby and thereby, except for (i) the Governmental
Approvals and Third Party Approvals identified on Schedule 3.2(e), (ii)
approvals from clients with respect to the transfer of their brokerage and
advisory accounts in connection with the Closing and (iii) any other
Governmental Approval or Third Party Approval the failure of which to be
obtained would not, individually or in the aggregate, be reasonably expected to
result in a Material Adverse Effect on the Morgan Stanley Contributed Business.
As of the date hereof, no Governmental Authority or Third Party, with respect to
which a Governmental Approval or Third Party Approval is required to be obtained
or made in connection with the transactions contemplated by this Agreement, has
indicated to Morgan Stanley or any of its Affiliates an intent to (x) take any
action or fail to take any action that is reasonably likely to prohibit,
materially delay or materially impair the consummation of the transactions
contemplated by this Agreement, or (y) impose any obligation or condition in
connection with such Governmental Approval or Third Party Approval that is
reasonably likely to result in, individually or in the aggregate, a material
liability (other than ordinary course liabilities, obligations and conditions
incurred in connection with obtaining any such Governmental Approvals) of the
Company or any of its Subsidiaries after the Closing.


-38-

--------------------------------------------------------------------------------


 
(f) Financial Statements; Undisclosed Liabilities; No Material Adverse Effect.


(i) The Financial Statements of the Morgan Stanley Contributed Business present
fairly, in all material respects, the financial position and results of
operations of the Morgan Stanley Contributed Business, in accordance with GAAP
applied on a consistent basis, as of the dates or for the periods presented. The
Financial Statements of the Morgan Stanley Contributed Business have been
derived from the accounting books and records of Morgan Stanley and its
Subsidiaries.


(ii) The balance sheet as of November 30, 2008 included in the Financial
Statements of the Morgan Stanley Contributed Business does not include any
assets or liabilities not constituting a part of the Morgan Stanley Contributed
Business. The statements of income included in the Financial Statements of the
Morgan Stanley Contributed Business do not reflect the operations of any Person
or business not constituting a part of the Morgan Stanley Contributed Business.


(iii) Except for the Morgan Stanley Excluded Liabilities, the Morgan Stanley
Contributed Business has no liabilities or obligations, whether known, absolute,
accrued, contingent or otherwise and whether due or to become due, except for
liabilities or obligations (x) reflected on, accrued or reserved against in the
balance sheet contained in the Financial Statements of the Morgan Stanley
Contributed Business (in each case, to the extent so reflected, accrued or
reserved), (y) incurred after the date of such balance sheet in the ordinary
course of business consistent with past practice, or (z) which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Morgan Stanley Contributed Business.


(iv) Since January 1, 2008, there has occurred no Material Adverse Effect on the
Morgan Stanley Contributed Business and no event or occurrence which would
reasonably be expected to result in a Material Adverse Effect on the Morgan
Stanley Contributed Business. Since January 1, 2008 to the date hereof, the
Morgan Stanley Contributed Business has been conducted in all material respects
in the ordinary course of business consistent with past practices.


(g) Capitalization. All outstanding shares of capital stock of the Morgan
Stanley Contributed Subsidiaries (other than Morgan Stanley Contributed
Subsidiaries to be formed after the date hereof) are duly authorized, validly
issued, fully paid and nonassessable, are subject to no preemptive or similar
rights, and were not issued in violation of any preemptive or similar rights. As
of the Closing, all outstanding equity interests of the Morgan Stanley
Contributed Subsidiaries will be duly authorized and validly issued limited
liability company interests or comparable equity interests of the Morgan Stanley
Contributed Subsidiaries, will be fully paid and nonassessable, will not have
been issued in violation of any preemptive or similar rights and, except as
contemplated by the Transaction Documents, will be subject to no preemptive or
similar rights. Upon contribution by Morgan Stanley (or any of its Subsidiaries)
to the Company, the Company will acquire one hundred percent (100%) of the
equity interests of the Morgan Stanley Contributed Subsidiaries free and clear
of any Liens, except for


-39-

--------------------------------------------------------------------------------




Permitted Liens and Liens created pursuant to the Transaction Documents. Except
as contemplated by this Agreement or the other Transaction Documents, (A) no
capital stock, limited liability company interests or other equity securities
(including but not limited to any options, warrants or rights or other security
convertible into or exercisable or exchangeable for any capital stock, limited
liability company interest or other equity security) of any Morgan Stanley
Contributed Subsidiary are or may become required to be issued (other than to a
Company Entity) by reason of any security, contract or other obligation, (B)
there are no contracts, commitments or other obligations by which any Morgan
Stanley Contributed Subsidiary or other Person is or may be bound to sell or
otherwise transfer or repurchase, redeem or otherwise acquire or register any
capital stock, limited liability company interests or other equity securities of
such Morgan Stanley Contributed Subsidiary (other than to or from a Company
Entity), and (C) there are no contracts, commitments or other obligations
relating to the right to vote or dispose of any capital stock, limited liability
company interest or other equity security of any Morgan Stanley Contributed
Subsidiary.


(h) Assets; Services; Title. The assets (real, personal, mixed, tangible
or intangible) constituting the Morgan Stanley Contributed Assets, and the
benefits, services and intercompany arrangements to be provided under the other
Transaction Documents, constitute all of the assets, benefits, services and
intercompany arrangements used in, necessary in any material respect for the
conduct of, or otherwise material (individually or in the aggregate) to, the
Morgan Stanley Contributed Business as presently conducted and as conducted in
generating the Financial Statements of the Morgan Stanley Contributed Business.
Immediately after the Closing, taking into account the benefits, services and
intercompany arrangements to be provided under the other Transaction Documents,
the Company Entities will have good and marketable title to, or have good title
pursuant to a valid leasehold interest in or have a valid right to use or
occupy, all of the assets (real, personal, mixed, tangible or intangible), and
will have valid rights to demand and receive all benefits, services and
intercompany arrangements (on substantially the same terms), used in, necessary
for the conduct of, or otherwise material to, the Morgan Stanley Contributed
Business as presently conducted and as conducted in generating the Financial
Statements of the Morgan Stanley Contributed Business, including the assets
shown on the Financial Statements of the Morgan Stanley Contributed Business and
all of the Contributed Real Property of Morgan Stanley, free and clear of any
Liens, except for Permitted Liens or as would not reasonably be expected to
result in a Material Adverse Effect on the Morgan Stanley Contributed Business.


(i) Compliance with Laws. Each Morgan Stanley Contributed Subsidiary and each
Morgan Stanley Transferor is conducting and has since January 1, 2008 conducted
the Morgan Stanley Contributed Business and is using and operating and has since
January 1, 2008 used and operated the Morgan Stanley Contributed Assets in
compliance with all Laws applicable to it, in each case except as would not
reasonably be expected to have a Material Adverse Effect on the Morgan Stanley
Contributed Business.


(j) Tax. During the past three years, none of the Morgan Stanley
Contributed Subsidiaries has been a “distributing corporation” or a “controlled
corporation” in a


-40-

--------------------------------------------------------------------------------


 
 
distribution intended to qualify under Section 355(a) of the Code. None of the
Morgan Stanley Contributed Subsidiaries has participated in, or acted as a
material advisor with respect to, any “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4.


(k) No Broker. Except for Morgan Stanley & Co. Incorporated (whose fees and
expenses shall be paid by Morgan Stanley), Morgan Stanley is not, and no Morgan
Stanley Contributed Subsidiary or Company Entity at the Closing will be,
committed to any liability for any brokers’ or finders’ fees or any similar
fees, including but not limited to any bonus payable to any director, officer,
employee, agent or representative of or consultant to any Morgan Stanley
Contributed Subsidiary, Company Entity or Morgan Stanley Transferor, in
connection with the transactions contemplated by this Agreement.


ARTICLE 4


CERTAIN INTERIM AND OTHER COVENANTS


Section 4.1      Conduct of Business Prior to Closing.


(a) Except (i) as expressly contemplated or permitted hereby, including as
reasonably necessary to effect the Citigroup Reorganization or Morgan Stanley
Reorganization, (ii) as set forth on Schedule 4.1, (iii) to the extent required
by applicable Law, or (iv) with the prior written consent of the other Party
(which consent shall not be unreasonably withheld, conditioned or delayed), and
in each case subject to the other provisions hereof (including Section 4.1(b)),
between the date hereof and the Closing (or with respect to the employment or
other service of Citigroup Contributed Business Individuals or Morgan Stanley
Contributed Business Individuals, as the case may be, or any individual who is
intended to be a Contributed Business Individual (including, without limitation,
the compensation and benefits thereof), the Service Transfer Date), each Party
will, and will cause each of its respective Subsidiaries to, use their
respective reasonable best efforts to conduct, in all material respects, their
respective Contributed Businesses in the ordinary and usual course of business
consistent with past practice, to preserve intact the business, business
organization, properties, employees and goodwill with respect to such
Contributed Businesses and to preserve for the Company the existing business
relations which are utilized in the conduct of such Contributed Businesses
consistent with past practice. For the avoidance of doubt, it is understood and
agreed that voluntary customer or employee attrition at a Party’s Contributed
Business following the execution and delivery and public announcement of this
Agreement and the transactions contemplated hereby shall not, by itself,
constitute a breach of such Party’s obligations under this Section 4.1(a).


(b) Except (i) as expressly contemplated or permitted hereby, including as
reasonably necessary to effect the Citigroup Reorganization or Morgan Stanley
Reorganization, (ii) as set forth on Schedule 4.1, (iii) to the extent required
by applicable Law or (iv) with the prior written consent of the other Party
(which consent will not be unreasonably withheld, conditioned or delayed),
between the date hereof and the Closing (or, in the case of clauses (vii) and
(viii) below, the Service Transfer Date), each of the Parties shall not:


-41-

--------------------------------------------------------------------------------


 
(i) permit any of its Contributed Subsidiaries to (A) issue, grant, deliver,
sell or pledge any capital stock or other equity securities, or securities
convertible into or exchangeable for any equity securities, (B) make, declare,
pay or set aside any dividend or other distribution in respect of its capital
stock or other equity securities, (C) adjust, split, combine, reclassify,
redeem, purchase or otherwise acquire or transfer, or amend the terms of, any of
its capital stock or other equity securities, or securities convertible into or
exchangeable for any equity securities, or (D) grant any person or entity any
right to acquire, or otherwise encumber, any of its capital stock or other
equity interests, except for dividends and distributions to other Contributed
Subsidiaries or to Citigroup or Morgan Stanley and to their other respective
Wholly-Owned Subsidiaries, as applicable;


(ii) permit any of its Contributed Subsidiaries to amend any provision of their
articles of incorporation or bylaws or other equivalent organizational documents
or enter into any agreement with any of their shareholders in their capacity as
such;


(iii) take, or permit any of its Subsidiaries to take, any action that is
intended or would reasonably be expected to, individually or in the aggregate,
either (x) prevent or materially delay the satisfaction of any conditions
specified in Section 5.2 if such Party is Citigroup or (y) prevent or materially
delay the satisfaction of any conditions specified in Section 5.1 if such Party
is Morgan Stanley;


(iv) (A) dispose of, or permit any Subsidiary to dispose of, any Contributed
Subsidiary or any equity interests therein, or any securities convertible into
or exchangeable for equity interests therein; (B) except in the ordinary course
of business consistent with past practice, dispose of, assign or otherwise
transfer, or permit any Subsidiary to dispose of, assign or otherwise transfer,
any Contributed Assets; or (C) except for hedging arrangements or pledges of
securities held in inventory (or in trading positions) in the ordinary course of
business consistent with past practice, mortgage, pledge or subject to any Lien
other than a Permitted Lien, or permit any Subsidiary to mortgage, pledge or
subject to any Lien other than a Permitted Lien, any Contributed Assets;


(v) materially increase, or make any binding commitment to materially increase,
the benefits provided by any Benefit Plan or the compensation levels of any
Citigroup Key Contributed Business Individuals or Morgan Stanley Key Contributed
Business Individuals, as the case may be (including any across-the- board
increases for any groups of such employees), grant any rights to severance or
termination pay to, or enter into any employment, consulting or severance
agreement with, any Citigroup Key Contributed Business Individuals or Morgan
Stanley Key Contributed Business Individuals, as the case may be (provided that
this shall not prohibit the making of any severance payments in connection with
terminations of employment occurring following the date hereof and prior to the
Closing in accordance with the terms of severance plans or agreements in effect


-42-

--------------------------------------------------------------------------------


 
on the date hereof) or grant any bonus to, or increase the level of any bonus
opportunity for, or adopt, amend or terminate any Benefit Plan, except (A) for
amendments to any Benefit Plan intended to be qualified under Section 401(a) of
the Code that are required to maintain such qualification that will not
materially increase the cost of maintaining the Benefit Plan to any Company
Entity; (B) for grants of or increases in compensation (including severance)
required pursuant to the terms of any Benefit Plan or applicable Law or in the
ordinary course of business consistent with past practice; (C) for grants or
increases of compensation necessary or advisable to retain an individual
Contributed Business Individual deemed essential to the Contributed Business;
(D) Morgan Stanley may make the Morgan Stanley Equity Awards and may pay, or may
cause to be paid, annual incentive payments to the Morgan Stanley Contributed
Business Individuals as required or as previously declared in the ordinary
course of business consistent with past practice; (E) Citigroup may make the
Citigroup Equity Awards and may pay, or may cause to be paid, annual incentive
payments to the Citigroup Contributed Business Individuals as required or as
previously declared in the ordinary course of business consistent with past
practice; and (F) for the implementation by Morgan Stanley or Citigroup or their
respective Subsidiaries of any Benefit Plan that has been communicated or
announced to Citigroup Key Contributed Business Individuals or Morgan Stanley
Key Contributed Business Individuals, as the case may be, and has been made
available to the other Party as of the date hereof (for purposes of this Section
4.1(b)(v), a Citigroup Key Contributed Business Individual or Morgan Stanley Key
Contributed Business Individual, as the case may be, is (1) a Citigroup
Contributed Business Individual or Morgan Stanley Contributed Business
Individual, as the case may be, or any individual who is intended to be a
Contributed Business Individual, whose annual total compensation, in each case,
is in excess of $500,000 or (2) in the case of a financial advisor or similar
professional, a Citigroup Contributed Business Individual or Morgan Stanley
Contributed Business Individual, as the case may be, or any individual who is
intended to be a Contributed Business Individual, in each case, who generated
$1,000,000 or more in annual gross production in the most recently completed
twelve-month fiscal year);


(vi) (A) hire, or transfer from its Contributed Business the employment of, any
Contributed Business Individual or any individual who is intended to be a
Contributed Business Individual (including any employees hired as replacements
for terminating employees), or terminate any such individual in a manner
entitling such individual to severance payments, in each case, except in the
ordinary course of business consistent with past practice; (B) establish, adopt,
enter into or amend any collective bargaining agreement (or other agreement or
understanding with any trade union, works council or other employee
representative body); (C) take any affirmative action to amend or waive any
performance or vesting criteria or accelerate vesting, exercisability or
settlement under any Benefit Plan; (D) transfer the sponsorship of any Benefit
Plan to or from any Citigroup Contributed Subsidiary or Morgan Stanley
Contributed Subsidiary, as the case may be; or (E) in the case of any Citigroup
Key Contributed Business Individual or Morgan Stanley Key Contributed Business
Individual, as the case may be, or any


-43-

--------------------------------------------------------------------------------


 
individual who is intended to be a Citigroup Key Contributed Business Individual
or Morgan Stanley Key Contributed Business Individual, in each case who is
described in subclause (1) of the definition of Citigroup Contributed Business
Individual and Morgan Stanley Contributed Business Individual in clause (v)
above, enter into any Employment Agreement that provides for a multi-year
compensation guarantee;


(vii) other than pursuant to its existing business plan or budget, expend, or
commit to expend, funds for capital expenditures (including loans) with respect
to its Contributed Business, or for which any Contributed Subsidiaries would be
liable, in excess of $10 million in the aggregate;


(viii) (A) permit any Contributed Subsidiary to make any acquisition (including
by merger, consolidation or other business combination) of another Person or
business in excess of $50 million individually or $75 million in the aggregate,
or (B) make any acquisition or permit any Subsidiary to make any acquisition
(including by merger, consolidation or other business combination) of another
Person or business in excess of $50 million individually or $75 million in the
aggregate, if such Person or business would primarily constitute Contributed
Assets, in each of the foregoing clauses (A) and (B) whether by purchase of
stock or securities or contributions to capital, except for contributions of
capital to other Contributed Subsidiaries;


(ix) waive, release, assign, settle or compromise any Claim of, against or
affecting its Contributed Business (whether or not existing on the date of this
Agreement) if such Claim, or the waiver, release, assignment, settlement or
compromise thereof, would result in (A) the issuance of an Order that would
affect Company Entities in any material respect after the Closing, (B) would
involve an admission of wrongdoing with respect to a material matter by any of
the Company Entities or with respect to the Contributed Businesses or (C) would
involve the payment of monetary damages in excess of $25 million or otherwise
involve a Claim with an amount in excess of $25 million;


(x) except as may be required as a result of a change in GAAP, change any of the
financial accounting methods, practices or material policies used by such Party
with respect to its Contributed Business, in each case as set forth in, or used
in the preparation of, the Financial Statements of the Citigroup Contributed
Business or the Financial Statements of the Morgan Stanley Contributed Business,
as applicable;


(xi) except as may be required by a change in Law, settle or compromise any
liability for Taxes, make, change or revoke any Tax election, agree to any
adjustment of any Tax attribute, surrender any claim for a refund of Taxes, file
any amended Tax Return or obtain any Tax ruling, in each case with respect to
the Contributed Business or any Contributed Subsidiary, if such action would be
reasonably likely to have an adverse effect on the Company or any of its
Subsidiaries after the Closing that, individually or in the aggregate, is
material;

 
-44-

--------------------------------------------------------------------------------


 
(xii) (A) enter into any Material Contract that would constitute a Contributed
Asset or a Contributed Liability, or to which any Contributed Subsidiary would
be a party or otherwise obligated thereunder, or amend, extend, renew, terminate
or waive any rights under any such Material Contract, or (B) permit any
Subsidiary to do any of the foregoing;


(xiii) enter into any “non-compete,” “non-solicit,” exclusivity, preferred
provider, most favored nations, take or pay or similar agreement that would
materially restrict the business and operations of the Company or the
Contributed Subsidiaries following the Closing, including but not limited to
their ability to solicit customers or employees;


(xiv) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of any
Contributed Subsidiary; or


(xv) enter into, or cause any Subsidiary of such Party with respect to its
Contributed Business to enter into, any contract, commitment or understanding
with respect to any of the foregoing;


provided, however, that the foregoing provisions of Section 4.1(a) and (b) shall
not be construed or interpreted to prevent either Party or their respective
Subsidiaries from engaging in any activity with respect to their businesses
which do not pertain to or impact their respective Contributed Subsidiaries or
Contributed Businesses.


Section 4.2      Access to Information.


(a) Between the date hereof and the Closing, each Party (the “Delivering Party”)
shall, and shall cause its Subsidiaries to, give the other Party (the
“Requesting Party”) and its representatives reasonable access during normal
business hours to the properties, books and records of the Delivering Party’s
Contributed Business and furnish them with such information and documents in its
possession relating to such Contributed Business as the Requesting Party may
from time to time reasonably request in connection with the consummation of the
transactions contemplated hereby and the performance of the Requesting Party’s
obligations hereunder; provided that the Requesting Party shall not unreasonably
interfere with the conduct of business of the Delivering Party or any of its
Subsidiaries; provided, further, that the furnishing of such documents or
information shall not violate confidentiality obligations to a client or other
third party or jeopardize the attorney-client privilege of the Delivering Party
or any of its Subsidiaries (in which case the Parties will use their reasonable
best efforts to institute appropriate substitute disclosure arrangements, to the
extent practical in the circumstances); provided, further, that no Party shall
be required to disclose information that is, in its reasonable judgment,
competitively sensitive; and provided, further, that neither Party shall be
required to disclose information in violation of applicable Law, including
information as to Contributed Business Individuals in violation of the Health
Insurance Portability and Accountability Act. All such requests for access to
properties, books and records shall be made to such representatives of Citigroup
or Morgan Stanley, as appropriate, as are designated in writing by such party
from time to time (the “Designated Representatives”), which Designated


-45-

--------------------------------------------------------------------------------


 
Representatives shall be solely responsible for coordinating all such requests
and all access permitted hereunder.


(b) All such information and other documents obtained or provided pursuant to
this Section 4.2 shall be subject to the Confidentiality Agreement.


(c) Each of Citigroup and Morgan Stanley agrees (i) to hold all of the books and
records related to the Citigroup and Morgan Stanley Contributed Businesses,
respectively, that are not transferred to the Company hereunder, and not to
destroy or dispose of any thereof, for a period of seven years (unless a longer
period is required by applicable Law) from the Closing Date and (ii) following
the Closing Date, to provide the other Party, its accountants and legal counsel,
during normal business hours, upon reasonable request, reasonable access to such
books and records, to the extent that such access may be requested as required
to respond to any inquiry or investigation by any Governmental Authority. Each
of Citigroup and Morgan Stanley shall have the same rights, and the Company and
its Subsidiaries shall have the same obligations, as are set forth above in this
Section 4.2(c) with respect to any non-privileged records pertaining to the
Citigroup Contributed Business or the Morgan Stanley Contributed Business that
are transferred to the Company.


Section 4.3      Consents; Conditions; Further Assurances.


(a) Between the date hereof and the Closing, each of the Parties hereby agrees
to use its reasonable best efforts to do or cause to be done all things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement, and to cooperate
with the other in connection with the foregoing, including using their
reasonable best efforts (i) to obtain, and to cause the Parties’ respective
Subsidiaries and other controlled Affiliates to use their respective reasonable
best efforts to obtain, any and all Governmental Approvals and Third Party
Approvals required in connection with the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents (including,
but not limited to, any and all Governmental Approvals and Third Party Approvals
to separate the Excluded Businesses), (ii) to comply, and cause their respective
Subsidiaries and other controlled Affiliates to use their respective reasonable
best efforts to comply, with all conditions and covenants applicable or related
to them as contemplated by this Agreement and the other Transaction Documents,
(iii) to defend against any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions contemplated hereby or by the other Transaction Documents and
(iv) to do, and cause their respective Subsidiaries and other controlled
Affiliates to use their respective reasonable best efforts to do, all such other
acts as are necessary or advisable in order to cause the consummation of the
transactions contemplated hereby and by the other Transaction Documents.
Notwithstanding the foregoing, in the case of any Third Party Approval, in no
event shall Citigroup or Morgan Stanley be obligated to pay any money to any
Person or to offer or grant other financial or other accommodations to any
Person in connection with its obligations under this Section 4.3(a) (it being
agreed that any such payments shall be borne by the Company).


(b) Without limiting the foregoing, between the date hereof and the Closing,
each Party shall file, or cause to be filed, as promptly as practicable, in each
case in form and


-46-

--------------------------------------------------------------------------------


 
content in compliance with applicable Laws, each registration, report,
statement, notice, form or other filing requested or required to be filed by any
such Party or its Subsidiaries with the applicable Governmental Authority under
the HSR Act, the Exchange Act, the Securities Act, the Advisers Act or any other
similar Law in connection with the transactions contemplated by the Transaction
Documents.


(c) Subject to applicable legal limitations and the instructions of any
Governmental Entity, each Party shall use reasonable best efforts to keep the
other apprised of the status of matters relating to the completion of the
transactions contemplated hereby and by the Transaction Documents, and each
Party shall coordinate and cooperate prior to the Closing with the other Party
in exchanging such information and supplying such reasonable assistance as may
be reasonably requested by the other Party in connection with any of the actions
contemplated by this Section 4.3, including, without limitation, (i) cooperating
with the other Party in connection with any filings required to be made under
the HSR Act or other antitrust, competition, trade regulatory, securities, or
other Laws of any Governmental Authority or any regulations issued thereunder,
including, with respect to the Party making a filing, (ii) furnishing to the
other Party all information required for any such application or filing with a
Governmental Authority, (iii) promptly notifying the other Party of, and
furnishing the other Party with copies of, any material written communications
from or with any Governmental Authority with respect to the transactions
contemplated by this Agreement and the Transaction Documents, (iv) permitting
the other Party to review in advance and considering in good faith the views of
the other Party in connection with any such proposed communication, filing or
application made to any Governmental Authority, (v) providing the other Party
and its counsel with advance notice of any substantive discussion, telephone
call or meeting with any Governmental Entity in respect of any material filing,
investigation or other inquiry in connection with the transactions contemplated
by this Agreement or the other Transaction Documents and (vi) promptly notifying
the other Party of any written notice or other communication from any party to
any material contract or agreement to the effect that such party is terminating
or otherwise materially adversely modifying its relationship with respect to the
Contributed Business as a result of the transactions contemplated by this
Agreement.


(d) At all times prior to the Closing Date, each Party shall promptly notify the
other Party in writing of any fact, condition, event or occurrence that would
reasonably be expected to result in the failure of any of the conditions
contained in Section 5.2, in the case of Citigroup, and Section 5.1, in the case
of Morgan Stanley, promptly upon becoming aware of the same; provided, however,
that no Party may elect not to proceed to the Closing based solely on any
failure to so notify.


(e) Without limiting the foregoing provisions of this Section 4.3, if (i) a Law
is enacted or (ii) a Governmental Authority issues, or seeks the issuance of, an
Order of the type that would cause any of the closing conditions set forth in
Sections 5.1(c) and 5.2(c) not to be satisfied, the Parties shall, and shall
cause their respective Subsidiaries to, use their reasonable best efforts to
obtain the elimination of such Law or the lifting, withdrawal or termination of
such Order or the termination of the efforts by such Governmental Authority to
obtain the issuance of such an Order at the earliest practicable time and/or to
negotiate in good faith to implement alternative arrangements that will permit
the Closing and the consummation of the transactions contemplated hereby to be
consummated without a violation of such Law or Order


-47-

--------------------------------------------------------------------------------


 
and without altering in any material respect the rights or obligations of the
Parties under this Agreement or any other Transaction Document.


(f) If and to the extent that the valid, complete and perfected transfer or
assignment (or novation, if applicable) to any of the Company Entities of any
Contributed Assets (or from a Contributed Subsidiary of any asset that is not a
Contributed Asset), including in connection with the Citigroup Reorganization
and the Morgan Stanley Reorganization, would be a violation of applicable Laws
or require any Governmental Approval and/or Third Party Approval in connection
with the Closing, then, the applicable transfer or assignment shall be
automatically deemed deferred and any such purported transfer or assignment
shall be null and void until such time as all legal impediments are removed
and/or such Governmental Approvals and/or Third Party Approvals have been
obtained. Notwithstanding the foregoing, any such asset shall be deemed a
Contributed Asset for purposes of determining whether any liability is a
Contributed Liability. If the transfer or assignment of any assets intended to
be transferred or assigned hereunder is not consummated prior to or at the
Closing, whether as a result of the provisions of this Section 4.3(f) or for any
other reason, then each Party shall, or shall cause the relevant Subsidiary
which is retaining such asset to, (i) continue to use reasonable best efforts to
obtain any such Governmental Approval and/or Third Party Approval after the
Closing (or in lieu thereof agree after the Closing with the counterparty to
replace any such Contributed Asset) until such time as such Governmental
Approval and/or Third Party Approval (or substitute or replacement in lieu
thereof) has been obtained, (ii) hold such asset from and after the Closing for
the use and benefit, insofar as reasonably possible, of the Person entitled
thereto (at the expense of the Person entitled thereto), and (iii) take such
other actions as may be reasonably requested by the Person to whom such asset is
to be transferred in order to place such Person, insofar as reasonably possible,
in the same position as if such asset had been transferred as contemplated
hereby and so that all the benefits and burdens relating to such assets,
including possession, use, risk of loss, potential for gain, and dominion,
control and command over such assets, are to inure from and after the Closing to
the Person otherwise entitled to have such asset in accordance with the terms of
this Agreement or any other Transaction Document. Without limiting the
foregoing, at the reasonable request and expense of the other Party, each Party
shall cooperate with the other to enforce any rights or remedies the Party or
its Subsidiaries may have with respect to any asset the transfer of which is
delayed or not completed whether as a result of a required Governmental Approval
and/or Third Party Approval or otherwise. If and when the Governmental Approvals
and/or Third Party Approvals, the absence of which caused the deferral of
transfer of any asset pursuant to this Section 4.3(f), are obtained, the
transfer of the applicable asset shall be effected in accordance with the terms
of this Agreement and/or the applicable Transaction Document. The Person
retaining an asset due to the deferral of the transfer of such asset shall not
be obligated, in connection with this Section 4.3(f), to expend any money unless
the necessary funds are advanced by the Person entitled to the asset pursuant to
this Agreement or the relevant Transaction Document, other than reasonable
out-of-pocket expenses, attorneys’ fees and recording or similar fees, all of
which shall be promptly reimbursed by the Person entitled to such asset.


(g) Prior to and after the Closing, each Party, at the request of the other,
shall use its reasonable best efforts to obtain, or to cause to be obtained, any
consent, substitution, approval or amendment required to novate or assign all
obligations under agreements, leases, licenses and other obligations or
liabilities of any nature whatsoever that constitute Excluded


-48-

--------------------------------------------------------------------------------


 
Liabilities, or to obtain in writing the unconditional release of all parties to
such arrangements so that, in any such case, the Company Entities will have no
liability or responsibility for such obligations or liabilities; provided,
however, that no Party shall be obligated to pay any consideration therefor to
any third party (who is not a Subsidiary or Affiliate of such Party) from whom
such consents, approvals, substitutions and amendments are requested. If the
applicable Party is unable to obtain, or to cause to be obtained, any such
required consent, approval, release, substitution or amendment, it shall
continue to pay, perform and discharge fully all such obligations or other
liabilities and shall indemnify the Company Entities, the other Party and the
Indemnitees in accordance with the terms of this Agreement.


(h)  The provisions of Section 4.3(f) and (g) shall survive the Closing.


Section 4.4  Sufficiency of Assets.



(a) To the extent that, after the Closing, the Company or either Party discovers
that an asset or liability was erroneously included as a Contributed Asset or
Contributed Liability: (x) the applicable Company Entity that acquired or
retained such asset shall, subject to Section 4.3(f), transfer such asset to the
applicable transferor Party thereof in exchange for a payment by such Party of
an amount in cash equal to the reported value of such asset on the applicable
Final Closing Balance Sheet and (y) the applicable Company Entity that acquired
or retained such liability shall, subject to Section 4.3(g), transfer such
liability to the applicable transferor Party thereof and shall make a payment to
such Party of an amount in cash equal to the reported value of such liability on
the applicable Final Closing Balance Sheet.


(b) To the extent that, after the Closing, the Company or either Party discovers
an asset or liability that should have been included as a Contributed Asset or
Contributed Liability (including as necessary to make the representations set
forth in Section 3.1(h) or 3.2(h) accurate): (x) the Party that should have
transferred such asset shall, subject to Section 4.3(f), transfer such asset to
the Company and in exchange receive a payment from the Company of an amount in
cash equal to the value of such asset as of the Closing Date (as initially
determined in good faith by the Company and notified to both Parties) as if it
had been included in the applicable Final Closing Balance Sheet and (y) the
Party that should have transferred such liability shall, subject to Section
4.3(g), transfer such liability to the Company, and such Party shall pay to the
Company an amount in cash equal to the value of such liability as of the Closing
Date (as initially determined in good faith by the Company and notified to both
Parties) as if it had been included in the applicable Final Closing Balance
Sheet; provided that any disagreement between the Parties as to the value of any
such asset or liability shall be resolved by following the procedures set forth
in Section 2.5(b).


(c) Prior to the Closing, Citigroup and Morgan Stanley agree that they will not
and will not permit any of their Affiliates, directly or indirectly, to (i)
solicit or hire any of the financial advisors of the Citigroup Contributed
Business or the Morgan Stanley Contributed Business or (ii) conduct a
solicitation program that is specifically focused on customers or clients of the
Citigroup Contributed Business or the Morgan Stanley Contributed Business,
respectively, in their capacities as such (it being understood that (x) each
Party may continue to have contacts with such customers and clients in the
ordinary course of its respective business, consistent with


-49-

--------------------------------------------------------------------------------




past practice, and (y) nothing shall prohibit the general solicitation of
qualifying Citigroup employees for purposes of becoming private banking or
retail bank customers of Citigroup).


(d) Prior to Closing, the Parties will work together in good faith to determine
whether there is any (i) owned Intellectual Property (other than any Trademarks)
that is a Citigroup Excluded Asset or a Morgan Stanley Excluded Asset that is
reasonably necessary in any material respect for the operation of the Citigroup
Contributed Business or the Morgan Stanley Contributed Business, as applicable,
as conducted on the date hereof or (ii) any Citigroup Contributed IP or Morgan
Stanley Contributed IP that is necessary in any material respect for the
operation of the Citigroup Excluded Businesses or the Morgan Stanley Excluded
Businesses, as applicable, as conducted on the date hereof. If, in the case of
clause (i) above, the Parties determine that there is any owned Intellectual
Property (other than any Trademarks) that is necessary in any material respect
for the operation of the Citigroup Contributed Business or the Morgan Stanley
Contributed Business, as applicable, the Company and the applicable Party will
enter into a non-exclusive, non-transferable license on terms consistent with
past practice to allow the Company to use such Intellectual Property in
connection with the operation of its business. If, in the case of clause (ii)
above, the Parties determine that there is any Citigroup Contributed IP or
Morgan Stanley Contributed IP that is necessary in any material respect for the
operation of the Citigroup Excluded Businesses or the Morgan Stanley Excluded
Businesses, as applicable, the Company and the applicable Party will enter into
a non-exclusive, non- transferable license on terms consistent with past
practice to use such Intellectual Property in connection with the operation of
the Citigroup Excluded Businesses or the Morgan Stanley Excluded Businesses, as
applicable; provided that, in the case of Trademarks, any such license shall be
granted for an initial period of 6 months and may be extended for an additional
6 month period with the consent of the grantor, such consent not to be
unreasonably withheld.


(e)           The provisions of Section 4.4 shall survive the Closing.


Section    4.5 Tax Matters.


(a)           Tax Indemnification.


(i) Morgan Stanley shall be responsible for and shall indemnify the other Party,
the other Party’s Affiliates and the Company Entities and their respective
Affiliates and hold them harmless from, without duplication, all liability for
(A) Morgan Stanley Excluded Taxes (except to the extent expressly included and
provided for in the calculation of Morgan Stanley Tangible Book Value reflected
in the Final Closing Balance Sheet of the Morgan Stanley Contributed Business
(excluding any liability or reserve for deferred Taxes established to reflect
timing differences between book and Tax income)); (B) Taxes arising from or in
connection with any breach by Morgan Stanley or any of its Subsidiaries of any
representation contained in Section 3.2(j) or any covenant contained in Section
2.2(a) – (c) and (e), 2.4, 2.5, 4.1(b), 4.5, 4.8 or 4.10(d) of this Agreement;
(C) the Tax Equivalent Amount with respect to any Excess Flow- Through Income
required to be included in gross income by Citigroup or any of its Affiliates
with respect to any Morgan Stanley Contributed Subsidiary; (D) any Taxes imposed
on any Company Entity that are attributable to a failure by such entity to
comply with any federal, state, local or foreign Tax reporting or withholding
requirement during the 9-month period beginning on the Closing Date, if such
failure is due to the use by such entity of any procedure established


-50-

--------------------------------------------------------------------------------


 
by Morgan Stanley or any of its Affiliates and in place as of the Closing Date
for the solicitation, collection and maintenance of any forms, certifications
and other information or otherwise is due to any form, certification or other
required information in place as of the Closing Date (or the absence of any such
form, certification or information as of the Closing Date), except to the extent
that such failure is due to a change in Law following the Closing or to the
extent such failure is attributable to a breach by the Company of the covenant
contained in Section 4.5(k); and (E) all costs and expenses (including but not
limited to legal fees and expenses) attributable to any item in clauses (A)
through (D).


(ii) Citigroup shall be responsible for and shall indemnify the other Party, the
other Party’s Affiliates and the Company Entities and their respective
Affiliates and hold them harmless from, without duplication, all liability for
(A) Citigroup Excluded Taxes (except to the extent expressly included and
provided for in the calculation of Citigroup Tangible Book Value reflected in
the Final Closing Balance Sheet of the Citigroup Contributed Business (excluding
any liability or reserve for deferred Taxes established to reflect timing
differences between book and Tax income)); (B) Taxes arising from or in
connection with any breach by Citigroup or any of its Subsidiaries of any
representation contained in Section 3.1(j) or any covenant contained in Section
2.2(a) – (c) and (e), 2.4, 2.5, 4.1(b), 4.5, 4.8 or 4.10(d) of this Agreement;
(C) the Tax Equivalent Amount with respect to any Excess Flow-Through Income
required to be included in gross income by Morgan Stanley or any of its
Affiliates with respect to any Citigroup Contributed Subsidiary; (D) any Taxes
imposed on any Company Entity that are attributable to a failure by such entity
to comply with any federal, state, local or foreign Tax reporting or withholding
requirement during the 9-month period beginning on the Closing Date, if such
failure is due to the use by such entity of any procedure established by
Citigroup or any of its Affiliates and in place as of the Closing Date for the
solicitation, collection and maintenance of any forms, certifications and other
information or otherwise is due to any form, certification or other required
information in place as of the Closing Date (or the absence of any such form,
certification or information as of the Closing Date), except to the extent that
such failure is due to a change in Law following the Closing or to the extent
such failure is attributable to a breach by the Company of the covenant
contained in Section 4.5(k); and (E) all costs and expenses (including but not
limited to legal fees and expenses) attributable to any item in clauses (A)
through (D).


(iii) The Company shall be responsible for and shall indemnify Citigroup, Morgan
Stanley, and their respective Affiliates and hold them harmless from all
liability for Applicable Taxes with respect to the portion of any Straddle
Period that begins after the Closing Date.


(iv) Any indemnity payment to be made pursuant to this Section 4.5(a) shall be
paid in full within fifteen (15) Business Days after the indemnified party makes
written demand upon the indemnifying party or, if later, five (5) Business Days
prior to the date on which such amount is required to be paid to the relevant
Governmental Authority or other Third Party. The written notice shall set forth
in reasonable detail the calculation of the amount for which indemnification is
sought and the circumstances giving rise to the indemnity claim.


(v) In the case of any Applicable Taxes with respect to a Straddle Period, (A)
real, personal and intangible property Taxes (“Property Taxes”) of or with
respect to


-51-

--------------------------------------------------------------------------------


 
the applicable Contributed Subsidiary or Contributed Business allocable to the
Pre-Closing Tax Period shall be equal to the amount of such Property Taxes for
the entire Straddle Period multiplied by a fraction, the numerator of which is
the number of days during the Straddle Period that are in the Pre-Closing Tax
Period and the denominator of which is the number of days in the Straddle
Period; and (B) Taxes (other than Property Taxes and Taxes arising from an
action on the Closing Date after the Closing outside of the ordinary course of
business (other than Taxes attributable to an action taken by, or at the
direction of, the contributing Party)) of or with respect to the applicable
Contributed Subsidiary or Contributed Business allocable to the Pre-Closing Tax
Period shall be computed as if such taxable period ended on and included the
Closing Date, provided, that exemptions, allowances or deductions that are
calculated on an annual basis (including, but not limited to, depreciation and
amortization deductions) shall be allocated between the period ending on the
Closing Date and the period beginning after the Closing Date in proportion to
the number of days in each period. Each Contributed Subsidiary that is
classified as a partnership or “flow-through” entity for Tax purposes shall be
treated as if its taxable year ended as of the close of business on the Closing
Date and Taxes attributable to the income and gain of each such entity through
the close of business on the Closing Date, determined based on a “closing of the
books,” shall be considered to be attributable to the Pre-Closing Tax Period.




(vi) A Party’s obligations to make an indemnity payment pursuant to Section
4.5(a) shall be net of any Tax benefits actually realized by the indemnified
party by reason of the incurrence or payment of the indemnified liability and
shall be increased by any Tax costs incurred by the indemnified party as a
result of the receipt of the indemnity payment.


(b)           Tax Contests.


(i) Morgan Stanley shall have the right to represent the interests of each of
the Morgan Stanley Contributed Subsidiaries in, and to control the conduct of,
any Tax audit or administrative or court proceeding (a “Tax Contest”) with
respect to any taxable period of such Subsidiary that ends on or prior to the
Closing Date.


(ii) Citigroup shall have the right to represent the interests of each of the
Citigroup Contributed Subsidiaries in and to control the conduct of any Tax
Contest with respect to any taxable period of such Subsidiary that ends on or
prior to the Closing Date.


(iii) The Company and Citigroup shall jointly represent the interests of each of
the Citigroup Contributed Subsidiaries in any Tax Contest to the extent relating
to a Straddle Period of any such Subsidiary. The Company and Morgan Stanley
shall jointly represent the interests of each of the Morgan Stanley Contributed
Subsidiaries in any Tax Contest to the extent relating to a Straddle Period of
any such Subsidiary.


(iv) If the resolution of any Tax Contest with respect to a Pre-Closing Tax
Period or a Straddle Period would reasonably be expected to result in a material
increase in the amount of Taxes required to be borne by the Party not in control
of such Tax Contest (the “Non-Controlling Tax Party”) or would reasonably be
expected to result in the Non-Controlling Tax Party having an obligation to make
an indemnity payment pursuant to Section 4.5(a), (A) the Party in control of
such Tax Contest (the “Controlling Tax Party”) shall keep the Non-


-52-

--------------------------------------------------------------------------------


 
Controlling Tax Party informed of any proceedings, events and developments
relating to or in connection with such Tax Contest; (B) the Non-Controlling Tax
Party shall be entitled to receive copies of all material correspondence and
documents relating to such Tax Contest; and (C) if requested, the Controlling
Tax Party shall consult with the Non-Controlling Tax Party or its counsel and
shall not enter into any settlement or compromise with respect to any such Tax
Contest that could result in an adverse effect on the Non-Controlling Tax Party
that is material without the Non-Controlling Tax Party’s prior written consent,
which consent shall not be unreasonably withheld.


(c)           Preparation and Filing of Tax Returns.


(i) Morgan Stanley shall timely prepare and file, or cause to be timely prepared
and filed, on a basis consistent with past practice, all Tax Returns of any
Morgan Stanley Contributed Subsidiary and all Tax Returns required to be filed
with respect to the Morgan Stanley Contributed Business for all taxable periods
that end on or before the Closing Date. Except to the extent otherwise required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code
(or any comparable provision of state, local or foreign Law), the Company shall
not amend (and shall not permit any of its Subsidiaries to amend) any such Tax
Returns without the prior written consent of Morgan Stanley, such consent not to
be unreasonably withheld.


(ii) Citigroup shall timely prepare and file, or cause to be timely prepared and
filed, on a basis consistent with past practice, all Tax Returns of any
Citigroup Contributed Subsidiary and all Tax Returns required to be filed with
respect to the Citigroup Contributed Business for all taxable periods that end
on or before the Closing Date. Except to the extent otherwise required pursuant
to a “determination” within the meaning of Section 1313(a) of the Code (or any
comparable provision of state, local or foreign Law), the Company shall not
amend (and shall not permit any of its Subsidiaries to amend) any such Tax
Returns without the prior written consent of Citigroup, such consent not to be
unreasonably withheld.


(iii) The Company shall timely prepare and file, or cause to be timely prepared
and filed, on a basis consistent with past practice, all Tax Returns of any
Contributed Subsidiary required to be filed with respect to a Straddle Period of
such Subsidiary. The Company shall furnish any such Tax Return that is material
to the Party that contributed such Contributed Subsidiary for such Party’s
review and comment at least thirty (30) days prior to the due date (taking into
account all applicable extensions) for filing such Tax Return. Except to the
extent otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code (or any comparable provision of state, local or
foreign Law), the Company shall not amend (and shall not permit any of its
Subsidiaries to amend) any such Tax Returns without the prior written consent of
the Party that contributed such Contributed Subsidiary, such consent not to be
unreasonably withheld.


(d) Cooperation. Each of Morgan Stanley, Citigroup, and the Company shall
reasonably cooperate, and shall cause their respective Affiliates, officers,
employees, agents, auditors and representatives to reasonably cooperate, with
respect to Tax matters. Morgan Stanley, Citigroup and the Company agree to
furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance relating to the Contributed


-53-

--------------------------------------------------------------------------------


 
Subsidiaries and Contributed Businesses as is reasonably necessary for the
filing of any Tax Return, the preparation for any audit and the prosecution or
defense of any claim, suit or proceeding relating to any proposed adjustment, in
each case, with respect to a Pre-Closing Tax Period or a Straddle Period of a
Contributed Subsidiary. The Parties shall reasonably cooperate to (i) identify
all Tax-related information with respect to the Contributed Businesses that is
held by Citigroup, Morgan Stanley or their respective Affiliates and is
reasonably necessary for the preparation of any Tax Return of a Company Entity,
(ii) agree on the format in which such documentation will be provided to the
Company Entities, and (iii) take all actions reasonably necessary to transfer
such information to the Company at the Closing.


(e) Refunds. Except to the extent reflected as an asset in the Final Closing
Balance Sheet of the Citigroup Contributed Business or the Morgan Stanley
Contributed Business, as applicable, any refunds of Applicable Taxes for any
taxable period that ends on or prior to the Closing Date actually received or
applied against a Tax liability of a Contributed Subsidiary, the Company or any
of its Affiliates after the Closing Date shall be for the account of the Party
that contributed such Contributed Subsidiary or such Contributed Business. The
Company shall be entitled to any refund of Applicable Taxes for any taxable
period beginning after the Closing Date. Any refunds of Applicable Taxes with
respect to a Straddle Period shall be apportioned equitably between the Company
and the Party that contributed such Contributed Subsidiary or such Contributed
Business. Each Party shall forward, and shall cause its Affiliates to forward,
to the Party entitled to a refund of Taxes, the amount of such refund within ten
(10) days after such refund is received, in each case net of any costs to the
Party receiving the refund.


(f) Characterization of Certain Transactions. Except to the extent otherwise
required pursuant to a “determination” within the meaning of Section 1313(a) of
the Code (or any comparable provision of state, local or foreign Law), the
Parties agree to treat, for federal income tax purposes, (i) the transactions
described in Section 2.4(b) and 2.4(c) hereof as contributions described in
Section 721(a) of the Code, and (ii) the transaction described in Section 2.4(d)
hereof as a purchase by Morgan Stanley and a sale by Citigroup of a partnership
interest in the Company.


(g) Tax Sharing Agreements. Citigroup shall terminate or cause to be terminated
prior to the Closing any Tax sharing agreement or arrangement to which any
Citigroup Contributed Subsidiary, on the one hand, and Citigroup or any of its
Affiliates, on the other hand, are parties. Morgan Stanley shall terminate or
cause to be terminated prior to the Closing any Tax sharing agreement or
arrangement to which any Morgan Stanley Contributed Subsidiary, on the one hand,
and Morgan Stanley or any of its Affiliates, on the other hand, are parties. No
party shall have any rights or obligations under any such agreements following
the Closing.


(h) Transfer Taxes. Any excise, sales, use, transfer, real property transfer,
documentary, stamp or similar Taxes (“Transfer Taxes”) resulting from the
transfer of the Contributed Assets to the Company and the transaction described
in Section 2.4(d) shall be borne equally by Morgan Stanley, on the one hand, and
Citigroup, on the other. Except as otherwise provided in the Transaction
Documents (other than this Agreement) with respect to the transactions
contemplated thereby, all other Transfer Taxes arising from the transactions


-54-

--------------------------------------------------------------------------------




contemplated in this Agreement shall be the responsibility of the Party that
incurs such Tax. The Parties shall reasonably cooperate to minimize the
aggregate amount of Transfer Taxes.


(i) Successor Information Reporting. The Company and the Parties hereby agree to
cooperate to evaluate whether it will be commercially practical to use the
“alternative procedure” described in Section 5 of Revenue Procedure 99-50,
1999-2 C.B. 757, for each Party’s information reporting obligations on all Forms
1042-S, all Forms in series 1098, 1099, and Form 5498 with respect to customers
of the Contributed Businesses for the calendar year that includes the Closing
Date, and, if the parties so agree, to implement such procedure.


(j) Exclusivity. Anything in this Agreement to the contrary notwithstanding,
indemnification for Taxes, including indemnification for Excluded Taxes and for
breaches of any representation or warranty set forth in Section 3.1(j) or 3.2(j)
or any covenant specified in Section 4.5(a)(i)(B) or 4.5(a)(ii)(B), and the
procedures with respect thereto shall be governed exclusively by this Section
4.5, and the provisions of Article 6 shall not apply; provided that
indemnification for Taxes arising out of a breach of any covenant in this
Agreement (other than the covenants specified in Section 4.5(a)(i)(B) or
4.5(a)(ii)(B)) shall be governed by Article 6. Anything in Article 6 to the
contrary notwithstanding, the representations set forth in Section 3.1(j) and
3.2(j) and the provisions of this Section 4.5 shall survive until 90 days after
the expiration of the applicable statute of limitations with respect to matters
covered thereby.


(k) Prior to the Closing, if either Party holds Tax Documentation that, when
contributed or made available to the Company, would not permit the Company to
rely on such Tax Documentation in order to comply with any federal, state, local
or foreign Tax reporting or withholding requirement (the “Compliance
Requirements”), the Company and the Parties shall use commercially reasonable
efforts to take such actions, including pursuing an agreement with, or ruling or
other administrative guidance from, the IRS (a “Compliance Ruling”) prior to the
Closing Date, to enable the Company to satisfy the Compliance Requirements
through reliance on such Tax Documentation. From and after the Closing, if
management of the Company has actual knowledge that any Tax Documentation
contributed or made available to the Company by the Parties or their respective
Affiliates is insufficient to enable the Company to satisfy the Compliance
Requirements, the Company and the Parties shall use commercially reasonable
efforts to take such actions, including pursuing a Compliance Ruling after the
Closing Date, that would enable the Company to satisfy the Compliance
Requirements. The Parties shall, and shall cause the Company to, cooperate in
good faith in furtherance of this Section 4.5(k).


Section 4.6 Real Estate Matters. Following the date hereof and prior to the
Closing, the Parties shall prepare, execute and deliver, subject to Section
4.3(f): (i) with respect to the Contributed Real Property, a special warranty
deed in proper form for recording in the appropriate jurisdiction from the owner
of each Contributed Real Property to one or more Company Subsidiaries, and (ii)
with respect to the Contributed Leased Real Property, an assignment between the
lessor as assignor and one or more Company Subsidiaries as assignees providing
for the assignment of such Contributed Leased Real Property to one or more
Company Subsidiaries.


Section 4.7 Transaction Documents. Each Party shall negotiate in good faith and
agree upon the full terms and conditions of the Transaction Documents in
accordance with


-55-

--------------------------------------------------------------------------------


 
the terms set forth on the applicable Exhibits hereto; provided that, in the
absence of such agreement on any Transaction Document, the terms set forth in
the applicable Exhibit shall be deemed to be the full terms and conditions of
such Transaction Document and shall be binding from and after the Closing unless
and until superseded by a full agreement with respect to such Transaction
Document mutually agreed by the Parties. In addition, at and, if necessary,
after the Closing, the Parties shall, and shall cause their respective
Subsidiaries to, execute and deliver, to the extent applicable, all bills of
sale and assignment, assumption agreements and any other instruments of
transfer, assignment or conveyance necessary or desirable to consummate the
transactions contemplated by this Agreement.


Section 4.8 Actions by Subsidiaries. Each of Citigroup and Morgan Stanley shall
ensure that each of their respective Subsidiaries takes all actions necessary to
be taken by such Subsidiaries in order to fulfill the obligations of Citigroup
and Morgan Stanley, as the case may be, hereunder. From the date of this
Agreement until the Closing, Morgan Stanley will not permit the Company to
engage in any activities or incur any liabilities other than in connection with
the transactions contemplated by this Agreement.


Section 4.9 Negotiations with Others. Until the Closing or the earlier
termination of this Agreement, each of Citigroup and Morgan Stanley will not and
will cause each of their respective Subsidiaries and representatives, as the
case may be, not to, directly or indirectly, without the written consent of the
other, initiate discussions or engage in negotiations concerning, or discuss,
with any Person other than the other Party hereto and their representatives, any
proposal regarding the acquisition of or joint venture with respect to all or
part of the Citigroup Contributed Assets, the Citigroup Contributed Equity
Interests, or the Citigroup Contributed Business, or the Morgan Stanley
Contributed Assets, the Morgan Stanley Contributed Equity Interests or the
Morgan Stanley Contributed Business, as the case may be. Nothing in this Section
4.9 shall interfere with the ability of either Citigroup or Morgan Stanley to
pursue or consider any merger or other business combination transaction
involving such Party, other than any transaction that is reasonably likely to
prevent the consummation of the transactions contemplated hereby.


Section 4.10    Termination of Agreements.


(a) Except as set forth in Section 4.10(c), and subject to applicable Law, at
the Closing, Citigroup shall, and shall cause each of its Subsidiaries that is
not a Citigroup Contributed Subsidiary to, terminate, effective as of the
Closing, any and all agreements, arrangements, commitments or understandings,
whether or not in writing, between or among any Citigroup Entity, on the one
hand, and any Citigroup Contributed Subsidiary, on the other hand. No such
terminated agreement, arrangement, commitment or understanding (including any
provision thereof which purports to survive termination) shall be of any further
force or effect after the Closing. Citigroup shall, and shall cause each
Citigroup Entity to, and the Company shall and shall cause each Company Entity
to, at the reasonable request of Citigroup or the Company, take, or cause to be
taken, such other actions as may be necessary to effect the foregoing.


(b) Except as set forth in Section 4.10(c), and subject to applicable Law, at
the Closing, Morgan Stanley shall, and shall cause each of its Subsidiaries that
is not a Morgan


-56-

--------------------------------------------------------------------------------


 
Stanley Contributed Subsidiary to, terminate, effective as of the Closing, any
and all agreements, arrangements, commitments or understandings, whether or not
in writing, between or among any Morgan Stanley Entity, on the one hand, and any
Morgan Stanley Contributed Subsidiary, on the other hand. No such terminated
agreement, arrangement, commitment or understanding (including any provision
thereof which purports to survive termination) shall be of any further force or
effect after the Closing. Morgan Stanley shall, and shall cause each Morgan
Stanley Entity to, and the Company shall and shall cause each Company Entity to,
at the reasonable request of Morgan Stanley or the Company, take, or cause to be
taken, such other actions as may be necessary to effect the foregoing.


(c) The provisions of Section 4.10(a) and 4.10(b) shall not apply to any of the
following agreements, arrangements, commitments or understandings (or to any of
the provisions thereof): (i) this Agreement and any other Transaction Document
(and each other agreement or instrument expressly contemplated by this Agreement
or any other Transaction Document to be entered into by any of the Parties
hereto or any of their respective Affiliates), (ii) any agreements,
arrangements, commitments or understandings listed or described on Schedule
4.10(c), (iii) any agreements, arrangements, commitments or understandings to
which any Person other than the Parties hereto and their respective Wholly-Owned
Subsidiaries is a party (it being understood that to the extent that the rights
and obligations of the parties and their respective Affiliates under any such
agreements, arrangements, commitments or understandings constitute Contributed
Assets or Contributed Liabilities, they shall be assigned pursuant to this
Agreement) and (iv) any other agreements, arrangements, commitments or
understandings that this Agreement or any other Transaction Document expressly
contemplates will survive the Closing.


(d) Immediately prior to the Closing, all intercompany receivables and payables
(other than such receivables or payables related to the supply of services or
products or other commercial contracts in the ordinary course), and all
intercompany loans then existing, in each case between (i) Citigroup and any of
its Subsidiaries, on the one hand, and the Citigroup Contributed Business, on
the other hand, or (ii) Morgan Stanley and any of its Subsidiaries, on the one
hand, and the Morgan Stanley Contributed Business, on the other hand, shall be
settled and repaid in full in cash.


ARTICLE 5


CONDITIONS TO CLOSING


Section 5.1 Conditions to Citigroup’s Obligations. The obligation of Citigroup
to perform its obligations set forth in Section 2.4 and to consummate the
Closing is subject to the fulfillment, at or prior to the Closing, of the
following conditions:


(a) Representations and Warranties. The representations and warranties of Morgan
Stanley set forth in this Agreement shall be true and correct (without giving
effect to any limitation as to “materiality” or “Material Adverse Effect” or
similar qualification set forth therein) as of the date of this Agreement and as
of the Closing Date as though made on and as of such date (except to the extent
that any such representation or warranty expressly speaks as of an earlier date,
in which case such representation or warranty shall be true and correct as of
such earlier date); provided, however, that


-57-

--------------------------------------------------------------------------------


 
notwithstanding anything to the contrary contained herein, the condition set
forth in this Section 5.1(a) shall be deemed to have been satisfied even if any
representations or warranties of Morgan Stanley (other than those contained in
Section 3.2(c), which must be true and correct in all material respects, or in
the first sentence of Section 3.2(f)(iv), which must be true and correct in all
respects) are not so true and correct unless the failure of such representations
and warranties of Morgan Stanley to be so true and correct, individually or in
the aggregate, has had or is reasonably likely to have a Material Adverse Effect
on the Morgan Stanley Contributed Business. Citigroup shall have received a
certificate signed by an executive officer of Morgan Stanley to the effect that
the conditions set forth in this Section 5.1(a) have been satisfied.


(b) Performance of Agreements. Morgan Stanley shall, and shall have caused its
Subsidiaries to, have performed and complied in all material respects with the
obligations, covenants and conditions applicable to Morgan Stanley to be
performed and complied with by Morgan Stanley or Morgan Stanley’s Subsidiaries
at or prior to the Closing in accordance with this Agreement, and Citigroup
shall have received a certificate from an executive officer of Morgan Stanley to
such effect.


(c) No Injunction. At the Closing Date, there shall be no Order of
any Governmental Authority of competent jurisdiction in effect, and no pending
Claim brought by any Governmental Authority of competent jurisdiction which
seeks the issuance or entry of an Order, (i) that restrains or prohibits or
renders illegal either (A) the Closing or (B) the consummation of the other
transactions contemplated by the Transaction Documents, other than, in the case
of clause (B), such other transactions the failure of which to be so consummated
would not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect on the Company or Citigroup, or (ii) that would
otherwise reasonably be expected to have a Material Adverse Effect on the
Company or Citigroup if the Closing were to occur.


(d) Consents and Approvals. All Governmental Approvals set forth in Schedule
5.1(d) shall have been obtained and shall be in full force and effect without
any condition or requirement that would reasonably be expected to have a
Material Adverse Effect on the Company or Citigroup, and any applicable waiting
periods in respect thereof shall have expired or been terminated.


Section 5.2 Conditions to Morgan Stanley’s Obligations. The obligation of Morgan
Stanley to perform its obligations set forth in Section 2.4 and to consummate
the Closing is subject to the fulfillment, at or prior to the Closing, of the
following conditions:


(a) Representations and Warranties. The representations and warranties of
Citigroup set forth in this Agreement shall be true and correct (without giving
effect to any limitation as to “materiality” or “Material Adverse Effect” or
similar qualification set forth therein) as of the date of this Agreement and as
of the Closing Date as though made on and as of such date (except to the extent
that any such representation or warranty expressly speaks as of an earlier date,
in which case such representation or warranty shall be true and correct as of
such earlier date); provided, however, that notwithstanding anything to the
contrary contained herein, the condition set forth in this Section 5.2(a)


-58-

--------------------------------------------------------------------------------


 
shall be deemed to have been satisfied even if any representations or warranties
of Citigroup (other than those contained in Section 3.1(c), which must be true
and correct in all material respects, or in the first sentence of Section
3.1(f)(iv), which must be true and correct in all respects) are not so true and
correct unless the failure of such representations and warranties of Citigroup
to be so true and correct, individually or in the aggregate, has had or is
reasonably likely to have a Material Adverse Effect on the Citigroup Contributed
Business. Morgan Stanley shall have received a certificate signed by an
executive officer of Citigroup to the effect that the conditions set forth in
this Section 5.2(a) have been satisfied.


(b) Performance of Agreements. Citigroup shall, and shall have caused
its Subsidiaries to, have performed and complied in all material respects with
the obligations, covenants and conditions applicable to Citigroup to be
performed and complied with by Citigroup or Citigroup’s Subsidiaries at or prior
to the Closing in accordance with this Agreement, and Morgan Stanley shall have
received a certificate from an executive officer of Citigroup to such effect.


(c) No Injunction. At the Closing Date, there shall be no Order of
any Governmental Authority of competent jurisdiction in effect, and no pending
Claim brought by any Governmental Authority of competent jurisdiction which
seeks the issuance or entry of an Order (i) that restrains or prohibits or
renders illegal either (A) the Closing or (B) the consummation of the other
transactions contemplated by the Transaction Documents, other than, in the case
of clause (B), such other transactions the failure of which to be so consummated
would not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect on the Company or Morgan Stanley, or (ii) that
would otherwise reasonably be expected to have a Material Adverse Effect on the
Company or Morgan Stanley if the Closing were to occur.


(d) Consents and Approvals. All Governmental Approvals set forth in Schedule
5.1(d) shall have been obtained and shall be in full force and effect without
any condition or requirement that would reasonably be expected to have a
Material Adverse Effect on the Company or Morgan Stanley, and any applicable
waiting periods in respect thereof shall have expired or been terminated.


ARTICLE 6


INDEMNIFICATION


Section 6.1      Survival of Representations and Warranties.


(a) The representations and warranties contained in Sections 3.1 and 3.2 will
survive the Closing until 18 months following the Closing. No covenants or
agreements of the Parties contained in this Agreement shall survive the Closing
Date, except as expressly set forth in this Agreement and except that covenants
which contemplate or may involve actions to be taken or obligations in effect
after the Closing shall survive in accordance with their terms.


-59-

--------------------------------------------------------------------------------




(b) Notwithstanding the foregoing, any representation or warranty shall, to the
extent that a Claim with respect thereto is timely asserted in writing on or
prior to the expiration thereof, survive until a final adjudication or
resolution of such Claim.


(c) The right of an Indemnitee to indemnification or to otherwise receive
payments pursuant to Section 6.2(a)(ii) or (iii), 6.2(b) or 6.2(c) shall be
separate and in addition to, and shall not be limited by, such Person’s right to
indemnification pursuant to Section 6.2(a)(i), and shall survive any termination
or expiration of the representations and warranties set forth in this Agreement
pursuant to this Section 6.1.


Section 6.2      Indemnification.


(a) Subject to the limitations set forth in this Article 6, each Party (the
“Indemnitor”) shall indemnify, defend and hold harmless the other Party, the
other Party’s Affiliates and the Company Entities and their Affiliates,
including but not limited to the respective directors, officers, employees,
managers, agents and representatives of each of the foregoing (collectively, the
“Indemnitees”), from and against any losses, damages, liabilities, costs,
expenses (including but not limited to legal fees and expenses), fees,
penalties, fines, Taxes, judgments, settlements and Claims of whatever kind and
nature (each, a “Loss” and, in the aggregate, “Losses”) incurred by an
Indemnitee arising out of:


(i) the failure of any representation or warranty (other than any representation
or warranty contained in Section 3.1(j) or Section 3.2(j), indemnification for
which shall be governed by Section 4.5) to be true and correct when made (or
when deemed to be made) by the Indemnitor in this Agreement, and the failure of
any representation or warranty that was true and correct when made by the
Indemnitor in this Agreement to continue to be true and correct as of the
Closing (or as of such other date as is expressly specified in such
representation and warranty as the date at which such representation and
warranty is true) as if such representation and warranty were made again at the
Closing (or such other specified date) (in each case, without giving effect to
any limitation as to “materiality” or “Material Adverse Effect” or similar
qualification set forth therein);


(ii) the failure by the Indemnitor or any of its Subsidiaries (other than the
Company Entities) to perform any of its or their covenants or agreements (other
than the covenants specified in Section 4.5(a)(i)(B) or 4.5(a)(ii)(B),
indemnification for which shall be governed by Section 4.5) contained in this
Agreement (including, without limitation, any failure to comply with any
provision of, or any failure to satisfy any liability or other obligation
assumed or retained by such Party or its Subsidiaries); or


(iii) in the case of Citigroup as Indemnitor, the Citigroup Excluded Liabilities
(other than Citigroup Excluded Taxes, indemnification for which shall be
governed by Section 4.5), and in the case of Morgan Stanley as Indemnitor, the
Morgan Stanley Excluded Liabilities (other than Morgan Stanley Excluded Taxes,
indemnification for which shall be governed by Section 4.5).




-60-

--------------------------------------------------------------------------------


 
(b) Morgan Stanley shall indemnify, defend and hold harmless the Company and its
Subsidiaries from and against any Losses attributable to any write-down or
write- off effected in accordance with GAAP (i) with respect to any Businesscape
or Portfolio Loan Account loans included in the Morgan Stanley Contributed
Assets and (ii) with respect to any loans included in the Morgan Stanley
Contributed Assets that are secured by auction rate securities, in each case net
of associated reserves.


(c) Citigroup shall indemnify, defend and hold harmless the Company and its
Subsidiaries from and against any Losses attributable to any write-down or
write-off effected in accordance with GAAP with respect to any loans included in
the Citigroup Contributed Assets that are secured by auction rate securities,
net of associated reserves.


Section 6.3      Limitations on Amounts.


(a)  An Indemnitor shall have no liability under Section 6.2(a)(i):


(i) for any Loss or series of related Losses unless the amount thereof exceeds
$1 million (each, a “De Minimis Loss”); and


(ii) until the amount of Losses (other than any De Minimis Losses) theretofore
indemnifiable by the Indemnitor but for this sentence exceeds an aggregate
amount equal to $100 million (the “Deductible”);


in which case the Indemnitees shall be entitled to indemnification of all Losses
in excess of the Deductible (other than any De Minimis Losses).


(b) An Indemnitor’s aggregate liability under Section 6.2(a)(i) shall in no
event exceed $1.5 billion.


Section 6.4      Other Indemnification Provisions.


(a) For all purposes of this Article 6, the amount of Losses arising out of any
breach of a representation or warranty, and whether a breach has occurred, shall
be determined without regard to qualifications of materiality or Material
Adverse Effect or similar qualifications (other than specified dollar
thresholds) and without regard to whether the matter giving rise to such Losses
was disclosed to the other Party (or its representatives) (other than in the
applicable Disclosure Letter or in the applicable Form ADV (or brochure) or Form
BD referred to in the first paragraph of Section 3.1 and 3.2) or was
investigated by the other Party (or its representatives). The representations
and warranties contained in Article 3, and the rights and remedies that may be
exercised by any Person seeking indemnification hereunder, shall not be limited
or otherwise affected by or as a result of any information furnished to, or any
investigation made by, any such Person or its representatives.


(b) Notwithstanding anything to the contrary contained in this Article 6, no
Indemnitor shall be liable for any indirect, special, consequential, exemplary
or punitive damages related to or arising in connection with any indemnification
in this Article 6, except in cases where such damages are recovered from an
Indemnitee by a Third Party.


-61-

--------------------------------------------------------------------------------


 
(c) In no event shall any Indemnitee recover more than once for any Loss,
regardless of whether alternative theories of recovery exist under this
Agreement or applicable Law.


(d) This Article 6 sets forth the Parties’ exclusive remedy, following the
Closing, for any Loss that may result from the breach of any of the
representations or warranties, covenants or agreements contained in this
Agreement or any other matter arising under this Agreement, except for Losses
resulting from fraud of an Indemnitor or its Affiliates or as provided in
Section 4.5 or Section 9.9.


(e) Notwithstanding anything to the contrary contained herein, no Indemnitor
shall be required to indemnify any Party (or its Affiliates) for any Loss
relating to a reduction in the value of the Company or any of its Subsidiaries
to the extent the Company or any of its Subsidiaries is indemnified therefor in
accordance with the terms hereof.


(f) If any Indemnitee receives any amounts in respect of Losses previously paid
by the Indemnitor or obtains any judgment or award in any litigation relating to
an Excluded Liability or Excluded Claim of such Indemnitor which was previously
paid by such Indemnitor, the Indemnitee shall distribute such amounts received
to the Indemnitor. Any Losses shall be net of any (i) amounts actually recovered
by any Indemnitee under applicable insurance policies and (ii) Tax benefits
actually realized by any Indemnitee by reason of the incurrence or payment of
any such Losses, and shall be increased by any Tax costs incurred by any
Indemnitee as a result of the receipt of the indemnification payment.


(g) This Agreement shall not be deemed to amend or otherwise modify the
provisions or application of any indemnification or similar agreement between
(x) any broker or other employee of a Party or a Company Entity and (y) such
Party or its Subsidiaries or such Company Entity. In addition, notwithstanding
any provision in this Agreement to the contrary, nothing in this Agreement shall
(x) require the Indemnitor to indemnify the brokers or other employees of the
Indemnitor or any of its Subsidiaries or the Company Entities or (y) be deemed
to waive any right of the Indemnitor to receive reimbursement from such brokers
or other employees for, among other things, Losses caused by their criminal
conduct, willful misconduct or bad faith.


(h) Each Indemnitee must mitigate to the extent required by applicable Law any
Loss for which such Indemnitee seeks indemnification under this Agreement.


(i) If Citigroup becomes aware of any Loss for which the Company may be entitled
to seek indemnification from Morgan Stanley under this Agreement, Citigroup
shall be entitled to seek such indemnification on behalf of the Company and may
exercise or cause to be exercised all of the rights of the Company with respect
to such Loss as if Citigroup were the Indemnitee with respect to such Loss;
provided that any amounts recovered from Morgan Stanley with respect to such
Loss shall be paid to the Company. If Morgan Stanley becomes aware of any Loss
for which the Company may be entitled to seek indemnification from Citigroup
under this Agreement, Morgan Stanley shall be entitled to seek such
indemnification on behalf of the Company and may exercise or cause to be
exercised all of the rights of the Company with respect to such Loss as if
Morgan Stanley were the Indemnitee with respect to


-62-

--------------------------------------------------------------------------------


 
such Loss; provided that any amounts recovered from Citigroup with respect to
such Loss shall be paid to the Company.


Section 6.5 Procedures. In the event any Indemnitee should have a Claim under
this Article 6 against any Indemnitor that does not involve a Claim being
asserted against or sought to be collected from such Indemnitee by a Third
Party, the Indemnitee shall deliver notice of such Claim, specifying in
reasonable detail the basis therefor, with reasonable promptness to the
Indemnitor. The failure or delay by any Indemnitee so to notify the Indemnitor
shall not relieve the Indemnitor from any liability which it may have to such
Indemnitee, except to the extent that the Indemnitor has been actually
prejudiced by such failure or delay. If the Indemnitor does not notify the
Indemnitee within 60 Business Days following its receipt of such notice that the
Indemnitor disputes its liability to the Indemnitee, such Claims specified by
the Indemnitee in such notice shall be conclusively deemed a liability of the
Indemnitor, and the Indemnitor shall pay the amount of such liability to the
Indemnitee on demand or, in the case of any notice in which the amount of the
Claims (or any portion thereof) is estimated, on such later date when the amount
of such Claim (or such portion thereof) becomes finally determined.


Section 6.6 Procedures for Non-Party Claims other than Ordinary Course Customer
Claims. The following procedures shall apply to all matters or circumstances
that may result in a Loss by reason of a Claim brought by a Third Party,
including but not limited to a Claim that may be asserted by a Governmental
Authority (“Non-Party Claims”; provided that the term “Non-Party Claim” shall
include a Claim that may be asserted by an employee of a Party or Company
Entity) and provided further that if the Non-Party Claim is determined to be an
Ordinary Course Customer Claim pursuant to the provisions of Section 6.7, the
provisions of Section 6.7 shall apply in lieu of the provisions of Section 6.6:


(a) Notice. Promptly after an Indemnitee receives written notice of any matter
or circumstance that may reasonably be expected to result in a Loss to such
Indemnitee by reason of a Non-Party Claim, the Indemnitee shall give written
notice thereof to the Indemnitor. The right to indemnification hereunder will
not be affected by any failure of an Indemnitee to give such notice (or delay by
any Indemnitee in giving such notice) unless (and then only to the extent that)
the rights and remedies of the Indemnitor have been actually prejudiced as a
result of the failure to give, or the delay in giving, such notice. The notice
of the Non-Party Claim shall describe the Non-Party Claim in reasonable detail.


(b) Control of Non-Party Claims. Non-Party Claims other than Ordinary Course
Customer Claims shall be controlled as follows:


(i) Except for Excluded Claims referred to in Section 6.6(g), which shall be
administered in accordance with that section, the Indemnitor shall be the Person
entitled to control the defense of such Non-Party Claim (the “Controlling
Party”) and if the Indemnitor elects to control it shall: (A) retain counsel of
its own choosing, which counsel shall be reasonably acceptable to the
Indemnitee, and (B) control and direct the defense of any such Non-Party Claim,
including the


-63-

--------------------------------------------------------------------------------




development and implementation of legal strategy for such Non-Party Claim,
subject to Section 6.6(c).


(c) Settlements. No Party shall have any liability for any settlement
or compromise effected without its consent, which consent shall not be
unreasonably withheld or delayed. No Controlling Party may effect any settlement
or compromise unless the Indemnified Party has no liability or obligation in
connection therewith which is not fully satisfied by the Controlling Party.


(d) Conflicts of Interest. The Indemnitee in respect of any Claim shall
be entitled to engage separate counsel of its choice to participate in the
defense of such Claim; provided that, except as set forth in the remainder of
this Section 6.6(d), the fees and expenses of such separate counsel shall be
borne solely by the Indemnitee and shall not be subject to reimbursement by the
Indemnitor; and provided, further, that this sentence shall not affect, in any
respect, the control of such Claim as provided in Section 6.6(b).
Notwithstanding the foregoing, if the defendants in a Claim include both an
Indemnitee and the Indemnitor, and counsel to the Indemnitee (or, if the
Indemnitee is the Controlling Party, counsel to the Indemnitor) shall have
reasonably concluded that joint representation would be inappropriate due to
potential or actual conflicts of interest between the Controlling Party, the
Indemnitor and/or the Indemnitee, the Indemnitee shall have the right to retain
a single firm of separate counsel reasonably acceptable to the Controlling Party
(and, if the Company is the Controlling Party, the Indemnitor) (each of which
consents shall be timely sought and shall not be unreasonably withheld or
delayed) to participate in the defense of that Claim on behalf of such
Indemnitee and at the expense of the Indemnitor.


(e) Status. The Controlling Party shall at the request of the Indemnitee
from time to time notify the Indemnitee regarding the status, including any
significant developments, with respect to Non-Party Claims the defense of which
is being conducted by the Controlling Party on behalf of an Indemnitee (or the
Indemnitor, as the case may be).


(f) Defense of Claims against Officers and Directors. Notwithstanding
any provision to the contrary regarding the rights of an Indemnitor to be the
Controlling Party with respect to Non-Party Claims, to the extent that any
executive officer or director of a Party is named as a defendant in a Non-Party
Claim under circumstances in which such individual is an Indemnitee, that
individual nevertheless may, at its sole discretion, conduct its own defense or
elect to transfer the defense to the Indemnitor, in either situation with the
cost of the defense to be borne by the Indemnitor.


(g) Pre-Closing Litigation. Without limiting any other provision in
this Agreement and subject to Section 6.7 in the case of Ordinary Course
Customer Claims, the Parties agree that (i) each Party shall remain responsible
for, and control, all litigation with respect to its Contributed Business
pending or threatened in writing prior to the Closing, including, without
limitation, any Claims pending or threatened in writing by each Party as
plaintiff relating to its Contributed Business (the “Pre-Closing Litigation”)
(which Claims such Party shall continue to prosecute and shall use good faith
efforts to


-64-

--------------------------------------------------------------------------------


 
obtain a favorable judgment or settlement), and (ii) no Pre-Closing Litigation
shall be contributed to, or be the responsibility of, the Company Entities,
which shall be treated as Indemnitees for purposes of Article 6 with respect to
all such litigation (it being understood that any settlement of any Claim being
pursued as plaintiff will not be settled without the consent of the Company
(which consent will not be unreasonably withheld or delayed) if such settlement
would impair the value of any Contributed Asset in any respect and any proceeds
of any such settlement with respect to any Contributed Asset shall be paid over
to the Company).


Section 6.7      Ordinary Course Customer Claims.


(a) Notice. Promptly after either a Party or any of its Affiliates or
any Indemnitee receives written notice of any matter or circumstance subject to
indemnification hereunder that may reasonably be expected to result in a Loss to
the Company or any other Person by reason of a Claim by a current or former
customer or client of either Contributed Business that does not seek actual
damages in excess of $2 million in the aggregate (an “Ordinary Course Customer
Claim”), such Person shall give written notice thereof to the Company. The right
to indemnification hereunder will not be affected by any failure of any Person
to give such notice (or delay in giving such notice) unless (and then only to
the extent that) the rights and remedies of the Indemnitor have been actually
prejudiced as a result of the failure to give, or the delay in giving, such
notice. The notice shall describe the Ordinary Course Customer Claim in
reasonable detail.


(b) Control of Ordinary Course Customer Claim. The Company shall be entitled to
control and direct the defense of any Ordinary Course Customer Claim, as well as
any related regulatory investigation resulting therefrom in the ordinary course,
with outside counsel of its own choosing, which counsel shall be reasonably
acceptable to the Indemnitor, at the expense of the Indemnitor. Nothing in this
Section 6.7 shall be deemed to relieve the Indemnitor from indemnifying the
Company Entities and their Affiliates to the extent any of them are Indemnitees
hereunder. The Indemnitor may also participate in the defense of any such
Ordinary Course Customer Claim at its own expense.



(c) Settlements. No Party shall have any liability for any settlement
or compromise of any Ordinary Course Customer Claim (or related regulatory
investigation) effected without its consent. The Company may not settle or
compromise any Ordinary Course Customer Claim (or related regulatory
investigation) without the consent of the Indemnitor, which shall not be
unreasonably withheld or delayed.


(d) Status. The Company shall at the request of the Indemnitor from time to time
notify the Indemnitor regarding the status, including any significant
developments, with respect to Ordinary Course Customer Claims (or related
regulatory investigations) the defense of which is being conducted by the
Company.


(e) Disputes. In the event of a bona fide dispute by the Parties as to whether
a Claim is an Ordinary Course Customer Claim, the Claim shall not be treated as
an


-65-

--------------------------------------------------------------------------------


 
Ordinary Course Customer Claim, unless the Company has already commenced the
defense thereof and the Company or any Indemnitee would be adversely impacted
thereby.


Section 6.8 Mutual Assistance. The Indemnitor and Indemnitee shall reasonably
cooperate with each other in the defense of any Claim subject to indemnity
pursuant to this Article 6 and with respect to any Pre-Closing Litigation.
Without limiting the foregoing, after the Closing, Citigroup agrees that it
will, and that it will cause the other Citigroup Entities to, Morgan Stanley
agrees that it will, and will cause the other Morgan Stanley Entities to, and
the Company agrees that it will, and will cause the other Company Entities to,
cooperate with each of the Parties, the Company and their respective
Subsidiaries, generally seek to avoid the imposition of regulatory sanctions on
the Parties, the Company or their Subsidiaries to the extent reasonable under
the circumstances, and furnish to each of them access to such employees and
other Persons under their control, and such information, documents, records,
evidence, testimony and other assistance as any of them may reasonably request,
in connection with any actions, proceedings, arrangements or disputes of any
nature involving or affecting the Company Entities that reasonably relate to
matters that occurred prior to the Closing and in which any of them, as the case
may be, was involved or for which such Person has records, information or
knowledge. The reasonable expenses incurred by any Person in complying with any
request for cooperation pursuant to this Section 6.8 shall be borne by the
Indemnitor or other Person requesting such cooperation; provided, however, that
such expenses shall not include incidental time incurred by employees of any
Party responding to such a request for cooperation.


ARTICLE 7
 
FURTHER AGREEMENTS
 
Section 7.1 No Commitments. Each Party agrees that, except for the liabilities
to be assumed by the Company pursuant to this Agreement and the other
Transaction Documents or as expressly contemplated or permitted hereby or
thereby (including under the LLC Agreement), neither it nor any of its
Subsidiaries will take, without the prior written consent of the other Party,
any action that will commit or bind the Company or any member thereof (in such
capacity) to any act, agreement, contract or undertaking of any kind or nature
whatsoever.


Section 7.2 Further Assurances. Following the Closing Date, each Party shall,
and shall cause each of its Subsidiaries to, from time to time, execute and
deliver such additional instruments, documents, conveyances or assurances and
take such other actions as shall be necessary, or otherwise reasonably be
requested by the Company or the other Party (including, without limitation,
sharing all reasonable participant information necessary for, and cooperating
with each other in good faith in connection with, the administration and
integration of the Benefit Plans and any Benefit Plan-related services), to
confirm and assure the rights and obligations provided for in the Transaction
Documents and render effective the consummation of the transactions contemplated
by the Transaction Documents, or otherwise to carry out the intent and purposes
of the Transaction Documents. For purposes of this Article 7, a Party shall not
be obligated to cause Affiliates that it does not control to comply with this
Article 7, but shall be obligated to use its reasonable best efforts to cause
such Affiliates to comply with this Article 7.


-66-

--------------------------------------------------------------------------------




ARTICLE 8
 
TERM AND TERMINATION


Section 8.1 Termination Prior to Closing. This Agreement may be terminated at
any time prior to the Closing:
 
(a) by mutual written consent of the Parties at any time;
 
(b) by either Party upon written notice to the other Party in the event that (i)
any Governmental Authority the Governmental Approval of which is a condition
under Section 5.1(d) or 5.2(d) shall have issued an Order or taken any other
official action denying such Governmental Approval or (ii) any Governmental
Authority shall have issued an Order that causes the conditions set forth in
Section 5.1(c) (in the case of Citigroup) or 5.2(c) (in the case of Morgan
Stanley) not to be satisfied, and in either case such Order or other action
shall have become final and non-appealable; provided that the right to terminate
this Agreement under this Section 8.1(b) shall not be available to any Party
that is at such time in material breach of its obligations pursuant to Section
4.3;


(c) by any Party upon written notice to the other Party at any time after 5:00
p.m., New York City time, on March 31, 2010, in the event that the Closing shall
not have occurred on or prior to such date and time; provided, however, that
such date shall be extended by an additional 60 days if (i) the conditions set
forth in Section 5.1(d) or 5.2(d) shall not have been satisfied prior to such
date and time, and (ii) all other conditions to Closing in this Agreement have
been satisfied or waived; and provided, further, that the right to terminate
this Agreement under this Section 8.1(c) shall not be available to any Party
that is at such time in material breach of any of its obligations under any of
the provisions of this Agreement or any other Transaction Document;


(d) by Citigroup, upon written notice to Morgan Stanley, if (A) there has been a
material misrepresentation or breach of warranty or covenant or agreement made
or to be performed by or on the part of Morgan Stanley pursuant to this
Agreement, (B) such misrepresentation or breach has not been or cannot be cured
within a period of 60 days following the delivery of written notice to Morgan
Stanley of such misrepresentation or breach by Citigroup, and (C) the effect of
such misrepresentation or breach is to prevent the satisfaction of any condition
specified in Section 5.1(a) or 5.1(b);


(e) by Morgan Stanley, upon written notice to Citigroup, if (A) there has been a
material misrepresentation or breach of warranty or covenant or agreement made
or to be performed by or on the part of Citigroup pursuant to this Agreement,
(B) such misrepresentation or breach has not been or cannot be cured within a
period of 60 days following the delivery of written notice to Citigroup of such
misrepresentation or breach by Morgan Stanley, and (C) the effect of such
misrepresentation or breach is to prevent the satisfaction of any condition
specified in Section 5.2(a) or 5.2(b);


(f) by Citigroup, if (A) within six months of the date hereof either a Change of
Control of Morgan Stanley shall have occurred or a definitive agreement, letter
of


-67-

--------------------------------------------------------------------------------


 
intent or other similar agreement or understanding shall have been executed by
Morgan Stanley that would, if the transactions contemplated thereby were
consummated, result in a Change of Control of Morgan Stanley, and (B) within 45
days following such Change of Control or announcement of the execution of such
definitive agreement or understanding, as applicable, Citigroup delivers written
notice of termination under this Section 8.1(f) to Morgan Stanley; or


(g) by Morgan Stanley, if (A) within six months of the date hereof either a
Change of Control of Citigroup shall have occurred or a definitive agreement,
letter of intent or other similar agreement or understanding shall have been
executed by Citigroup that would, if the transactions contemplated thereby were
consummated, result in a Change of Control of Citigroup, and (B) within 45 days
following such Change of Control or announcement of the execution of such
definitive agreement or understanding, as applicable, Morgan Stanley delivers
written notice of termination under this Section 8.1(g) to Citigroup.


Section 8.2 Termination After Closing. If the Closing occurs, this Agreement
shall continue to remain in full force and effect unless the Parties mutually
agree in writing to terminate this Agreement.


Section 8.3 Effect of Termination. If this Agreement is terminated in whole or
with respect to any Person in accordance with Section 8.1 or 8.2, no covenants,
agreements, representations or warranties contained herein shall survive the
termination of this Agreement except (x) Article 9 (other than Section 9.2), (y)
those provisions that by their express terms survive such termination and (z) in
the case of a termination pursuant to Section 8.2, Article 6 (and, to the extent
set forth in Section 6.1, the representations and warranties referred to
therein); provided, however, that no termination of this Agreement shall release
a breaching Party from any liability for any willful misconduct, fraud or
willful breach of a covenant contained in this Agreement occurring prior to such
termination.


ARTICLE 9


MISCELLANEOUS


Section 9.1 Expenses. Except as expressly provided for herein, each of the
Parties shall pay the fees and expenses of its respective counsel, accountants
and other experts and shall pay all other fees and expenses incurred by it in
connection with the negotiation, preparation and execution of the Transaction
Documents and the consummation of the transactions contemplated by this
Agreement.


Section 9.2 Publicity. No press release or other public disclosure with respect
to this Agreement or the transactions contemplated hereby may be issued by any
Party or its Affiliates without the other Party’s consent, which consent shall
not be unreasonably withheld, conditioned or delayed by such other Party;
provided, however, that if any Party is required by Law, including the rules of
any stock exchange on which such Party’s securities are listed, to issue a press
release or other public disclosure with respect to this Agreement or the
transactions contemplated hereby, such Party shall consult with the other Party
as to the content of such press


-68-

--------------------------------------------------------------------------------


 
release or other public disclosure before it is issued to the extent practicable
in the circumstances; and provided, further, that nothing in this provision
shall affect the Company’s right to issue press releases with respect to its
operations following the Closing Date.


Section 9.3 Amendment or Modification. This Agreement may not be amended or
modified by the Parties, except by an instrument in writing signed by each of
the Parties.


Section 9.4 Waiver. Except as otherwise specifically provided herein, any
provision of this Agreement may only be waived at any time by an instrument
signed in writing by the Party entitled to the benefit thereof. Except as
specifically provided herein, the failure or delay of any Party to enforce at
any time any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of such Party thereafter to enforce
each and every such provision. No waiver of any breach of or non-compliance with
this Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance. Except as specifically provided herein, all remedies, either
under this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.


Section 9.5 Entire Agreement. This Agreement, the Confidentiality Agreement, the
Disclosure Letters, the Schedules and Exhibits hereto and the other documents
and agreements contemplated hereby (including the other Transaction Documents
and any documents and agreements contemplated thereby) contain the entire
agreement between the Parties with respect to the subject matter hereof and
supersede and cancel all prior agreements, understandings, representations and
warranties, both oral and written, between the Parties with respect thereto.
There are no agreements, undertakings, representations or warranties of any of
the Parties with respect to the transactions contemplated hereby and thereby
other than those set forth herein or therein or made or to be made hereunder or
thereunder.


Section 9.6 Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer, nor shall anything herein confer, on any Person
other than the Parties and their respective successors or permitted assigns, any
rights, remedies, obligations or liabilities, except that the Indemnitees shall
be third-party beneficiaries of the provisions of Article 6 applicable to them.


Section 9.7 Non-Assignability; Binding Effect. This Agreement shall not be
assignable, in part or in whole, by either Party without the prior written
consent of the other Party. A purported assignment of this Agreement or any of
the rights, interests or obligations hereunder not in compliance with the
provisions of the Agreement shall be null and void ab initio. Subject to the
foregoing, this Agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors and permitted assigns.


Section 9.8 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is declared or held illegal or
invalid, in whole or in part, for any reason whatsoever, such illegality or
invalidity shall not affect the validity or enforceability of the remainder of
the Agreement, and such provision shall be deemed amended or modified to the
extent, but only to the extent, necessary to cure such illegality or invalidity.


-69-

--------------------------------------------------------------------------------


 
Upon such determination of illegality or invalidity, the Parties shall negotiate
in good faith to amend this Agreement to effect the original intent of the
Parties. In any event, the invalidity or unenforceability of any provision of
this Agreement in any jurisdiction shall not affect the validity or
enforceability of this Agreement, including that provision, in any other
competent jurisdiction.


Section 9.9 Injunctive Relief. The Parties acknowledge and agree that a
violation of any of the terms of this Agreement will cause the other Party and
the Company irreparable injury for which an adequate remedy at law is not
available, and if any Party institutes any action or proceeding to enforce such
provisions, any Party against whom such action or proceeding is brought hereby
waives the claim or defense therein that an adequate remedy at law exists.
Accordingly, it is agreed that each of the Parties and the Company will be
entitled to an injunction, restraining order or other equitable relief to
prevent breaches of this Agreement and to enforce specifically such provisions
hereof in any court of competent jurisdiction, in addition to any other remedy
to which they may be entitled at law or equity, except as otherwise specifically
provided in this Agreement. Each Party hereby waives any requirement of any
posting of bond.


Section 9.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.


Section 9.11 Submission to Jurisdiction. Each Party irrevocably submits to the
exclusive jurisdiction of (i) the state courts of the State of Delaware and (ii)
the United States District Court for the District of Delaware for the purposes
of any suit, action or other proceeding arising out of or relating to this
Agreement, any other Transaction Document or any transaction contemplated hereby
or thereby. Each Party agrees to commence any action, suit or proceeding
relating hereto only in either such court. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (A) the state court of the State of Delaware, or (B) the United States
District Court for the District of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Each Party further irrevocably consents to the service
of process out of any of the aforementioned courts in any such suit, action or
other proceeding by the mailing of copies thereof by mail to such Party at its
address set forth in this Agreement, such service of process to be effective
upon acknowledgment of receipt of such registered mail; provided that nothing in
this Section 9.11 shall affect the right of any Party to serve legal process in
any other manner permitted by Law. The consent to jurisdiction set forth in this
Section 9.11 shall not constitute a general consent to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this Section 9.11. The Parties agree that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.


Section 9.12    WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW


-70-

--------------------------------------------------------------------------------


 
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTERS (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE RELATIONSHIP ESTABLISHED
HEREUNDER. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 9.12.


Section 9.13 Notices. All communications hereunder shall be in writing and shall
be deemed to have been duly given if signed by the respective Persons giving
them (and in the case of any corporation, the signature shall be by an
appropriate officer thereof) and delivered by hand, or sent by registered mail,
return receipt requested, or nationally recognized courier, or by facsimile to
the following addresses:


If to Citigroup:


Citigroup Inc.

399 Park Avenue
New York, New York  10022
Attention:  Deputy General Counsel
Facsimile:   (212) 559-7050
Telephone: (212) 559-7057


And a copy (which copy shall not constitute notice) to:


Davis Polk & Wardwell

450 Lexington Avenue
New York, New York  10017
Attention:  George R. Bason, Jr.
   John A. Bick
Facsimile:   (212) 450-3800
Telephone: (212) 450-4000


If to Morgan Stanley:


Morgan Stanley

1585 Broadway
New York, New York  10036
Attention: General Counsel
Facsimile:   (212) 761-0331
Telephone: (212) 761-4000
 
-71-

--------------------------------------------------------------------------------


 
And a copy (which copy shall not constitute notice) to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street

New York, New York  10019
Attention:  Edward D. Herlihy
   Steven A. Rosenblum
Facsimile:   (212) 403-2000
Telephone: (212) 403-1000


By written notice to the other Party, any Party may change the address to which
notices shall be directed.


Section 9.14 Counterparts. This Agreement may be executed in any number of
counterparts, and delivered by facsimile or otherwise, each of which shall be
deemed an original of this Agreement and all of which together shall constitute
one and the same instrument.


Section 9.15 Interpretation. Captions, headings and titles contained in this
Agreement, Exhibits and the Schedules are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement, Exhibits
or the Schedules. When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, such reference shall be to an Article or
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “herein,” “hereof,” “hereunder” and words of similar
import shall be deemed to refer to this Agreement as a whole, including the
Exhibits and Schedules hereto, and not to any particular provision of this
Agreement. Any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “primarily” includes “exclusively” unless the context
otherwise requires.


Section 9.16 Schedules. Inclusion of information in the Schedules hereto shall
not be construed as an admission of liability under any applicable Law or that
such information contained therein is (x) material to the business, operations,
assets, liabilities, financial condition or results of operations of a Party or
its Subsidiaries or of any of the Contributed Businesses or (y) a representation
or warranty that a potential consequence will occur as described. Matters
reflected in the Schedules hereto are not necessarily limited to the matters
required by this Agreement to be disclosed by the Parties in such Schedules. The
Schedules set forth items of disclosure with specific reference to the
particular section or subsection of this Agreement to which the items or
information in such Schedule relates; provided, however, that any information
set forth in one section or subsection of a Schedule pertaining to
representations, warranties and covenants of a Party shall be deemed to apply to
each other section or subsection of such Party’s Schedules pertaining to its
representations, warranties and covenants to the extent that it is reasonably
apparent on its face from a reading of such disclosure that it is relevant to
such other sections or subsections of the Party’s Schedules.


[THE NEXT PAGE IS THE SIGNATURE PAGE]






-72-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date and year first above written.
 

  CITIGROUP INC.               By:
 /s/ Jane Fraser
      Name:   Jane Fraser       Title:     Head of Strategy and M&A             

 
 

  MORGAN STANLEY               By:  /s/ James P. Gorman       Name:  James P.
Gorman       Title:   Co-President            


 

--------------------------------------------------------------------------------
